Exhibit 10.1

 

MEMBER UNITS PURCHASE AGREEMENT

 

This Member Units Purchase Agreement (this “Agreement”) is made and entered into
as of January 22, 2018, by and among: Vegalab, Inc., a Nevada corporation (the
“Purchaser”); The Agronomy Group, LLC, a California limited liability company
(the “Company”); and, the individuals listed in the definition of “Selling Unit
Holders” in Exhibit A to this Agreement. Capitalized terms used in this
Agreement are defined or referenced in Exhibit A and incorporated herein.

 

Recitals

 

A.          As of the date hereof, the Selling Unit Holders own 20,000,000 of
the units of ownership interest in the Company denominated as “Units,” which is
the only class of ownership interest in the Company and constitute all of the
outstanding Units of the Company.

 

B.           The Selling Unit Holders wish to sell to the Purchaser the Units
owned by them as of the Closing on the terms set forth in this Agreement.

 

Agreement

 

The parties to this Agreement agree as follows:

 

Article 1

Sale and Purchase of Units; Related Transactions

 

1.1         Sale and Purchase of Units. On the terms and subject to the
conditions contained herein, in consideration for the purchase consideration
specified in Section 1.2, on the Closing Date, each Selling Unit Holder will
sell to Purchaser, and Purchaser will purchase from such Selling Unit Holder,
all the Units owned by such Selling Unit Holder free and clear of all
Encumbrances (other than restrictions on transfer imposed by federal and state
securities laws), such amounts collectively constituting all of the issued and
outstanding Company Units.

 

1.2         Purchase Price.

 

(a)          Common Stock. On the terms and subject to the conditions set forth
herein, in consideration of the Units being sold hereunder, Purchaser shall
issue to the Selling Unit Holders 600,000 shares of the restricted common stock
of the Purchaser (the “Purchase Shares”) pro rata based on a ratio determined by
dividing the number of Units held by each Selling Unit Holder by the total
number of Units owned by all Selling Unit Holders. The value of the Purchase
Shares will be the closing price per share on the date in question of the
Purchaser’s common stock as reported on the OTC Market (the OTC Markets Group
Inc. electronic inter-dealer quotation market designated OTCQB) averaged over
ten (10) consecutive trading days ending on the trading day immediately prior to
the Closing date. The sum of such value and the Indebtedness of the Company
assumed by the Purchaser on the Closing Date is the “Purchase Price.”

 

 

 

 

(b)          Warrants. On the terms and subject to the conditions set forth
herein, in consideration of the Units being sold hereunder, Purchaser shall
issue to the Selling Unit Holders warrants to purchase a total of 1,600,000
shares of the restricted common stock of the Purchaser in the form attached
hereto as Exhibit B (the “Warrants”), which shall be issued to the Selling
Security Holders pro rata based on a ratio determined by dividing the number of
Units held by each Selling Unit Holder by the total number of Units owned by all
Selling Unit Holders.

 

(c)          Indebtedness. At least three Business Days prior to the Closing,
the Company shall deliver to Purchaser a statement setting forth the items of
Indebtedness as of the Closing Date.

 

(d)          Transaction Expenses. At least three Business Days prior to the
Closing, the Company shall deliver to Purchaser a statement setting forth the
Company’s good faith estimate of Transaction Expenses as of the Closing Date
(“Estimated Transaction Expenses”). The statement shall include a list by payee
of such Transaction Expenses to be paid by the Company at Closing and the
Company shall pay, or cause to be paid, at the Closing all of such Transaction
Expenses.

 

1.3           Closing. The closing of the sale of the Units to the Purchaser
(the “Closing”) shall take place at the offices of Parsons Behle & Latimer
located at 201 S. Main Street, Suite 1800, Salt Lake City, UT 84111, at 10:00
a.m. Mountain Time, or by electronic exchange of documents, on a date to be
designated by the Purchaser, which shall be no later than the fifth Business Day
after the satisfaction or waiver of the last to be satisfied or waived of the
conditions set forth in Article 7 and Article 8 or at such time and date as the
parties may designate. The date on which the Closing actually takes place is
referred to in this Agreement as the “Closing Date.” All transactions occurring
at the Closing shall be deemed to take place simultaneously, and no transaction
shall be deemed to have been completed and no document or certificate shall be
deemed to have been delivered until all transactions are completed and all
documents delivered, unless duly waived in accordance with this Agreement.
Unless otherwise indicated, all documents and certificates shall be dated on or
as of the Closing Date.

 

1.4           Purchase Price Allocation. The Parties agree to allocate the
Purchase Price for US tax purposes in accordance with Exhibit C attached hereto.
The Parties shall file all Tax Returns (including amended returns and claims for
refund) and information reports in a manner consistent with such allocation.
Further, the Parties agree the purchase and sale of the Units as provided herein
will be reported for federal Income Tax purposes in accordance with IRS Revenue
Ruling 99-6(a) as (a) a sale of partnership interests by the Selling Unit
Holders with respect to the sale of Units to Purchaser, and (b) as a purchase by
Purchaser of all the assets of the Company. None of the parties shall take any
position (whether on any Tax Returns, in any Tax proceeding, or otherwise) that
is inconsistent with this Section 1.4 unless required to do so by applicable
Legal Requirement.

 

Article 2

Representations and Warranties Relating to the Company

 

Except as set forth in the Schedules to this Agreement delivered prior to
Closing, the Company and each of the Selling Unit Holders, jointly and
severally, represent and warrant to Purchaser, to and for the benefit of the
Purchaser, as follows:

 

 2 

 

 

2.1          Due Organization; Subsidiaries; Etc.

 

(a)          Organization. The Company has been duly organized, and is validly
existing and in good standing), under the laws of the State of California. The
Company has full power and authority: (i) to conduct its business in the manner
in which its business is currently being conducted and is presently proposed to
be conducted; (ii) to own and use its assets in the manner in which its assets
are currently owned and used and are presently proposed to be owned and used;
and (iii) to perform its obligations under all Contracts to which it is a party
or by which it is bound.

 

(b)          Qualification. The Company is qualified, licensed or admitted to do
business as a foreign corporation, and is in good standing (to the extent that
the applicable jurisdiction recognizes the concept of good standing), under the
laws of all jurisdictions where the property owned, leased or operated by it or
the nature of its business requires such qualification, license or admission and
where the failure to be so qualified, licensed or admitted would have a Material
Adverse Effect.

 

(c)          Subsidiaries. The Company has no Subsidiaries.

 

(d)          No Power of Attorney. The Company has not granted to any Person any
power of attorney in respect of it or any of its assets.

 

(e)          No Dissolution. Neither the Company nor any of the Selling Unit
Holders has ever approved, or commenced any proceeding or made any election
contemplating, the dissolution or liquidation of the Company or the winding up
or cessation of its business or affairs.

 

2.2          Charter Documents; Records. The Company has delivered to the
Purchaser accurate and complete copies of: (a) its articles of organization and
operating agreement, including all amendments thereto (the “Charter Documents”);
and (b) the written consents of the members of the Company since its formation.
There has been no violation of any of the provisions of the Charter Documents,
and the Company has not taken any action that is inconsistent in any material
respect with any resolution adopted by the Company’s members or managers. The
books of account and other records of the Company are accurate, up-to-date and
complete in all material respects, and have been maintained in accordance with
prudent business practices and all applicable Legal Requirements.

 

2.3          Capitalization.

 

(a)          Outstanding Securities. The authorized Units of the Company
consists of 20,000,000 units of membership interest, all of the same class. As
of the Closing Date none of such Units will be subject to any repurchase option,
forfeiture provision or restriction on transfer (other than restrictions on
transfer imposed by virtue of applicable federal and state securities laws).

 

 3 

 

 

(b)          No Other Securities. There is no: (i) outstanding subscription,
option, call, convertible note, warrant or right (whether or not currently
exercisable) to acquire any Company Units or other securities of the Company or
any derivative of any of the foregoing; (ii) outstanding security, instrument or
obligation that is or may become convertible into or exchangeable for any
Company Units (or cash based on the value of such Units) or other securities of
the Company or any derivative of any of the foregoing; (iii) Contract under
which the Company is or may become obligated to sell or otherwise issue any
Company Units or any other securities, including any promise or commitment to
grant any securities of the Company to an employee of or other service provider
to the Company; or (iv) condition or circumstance that may give rise to or
provide a basis for the assertion of a claim by any Person to the effect that
such Person is entitled to acquire or receive any Company Units or other
securities of the Company.

 

2.4          Financial Statements and Related Information.

 

(a)          Delivery of Financial Statements. Included in Schedule 2.4(a) to
this Agreement are true and complete copies of the unaudited consolidated
balance sheet of the Company as of the end of the fiscal year on December 31,
2017, and the related unaudited consolidated statements of operations and
members’ equity and cash flows for the fiscal years ended December 31, 2017 and
2016, including the notes thereto (collectively, the “Company Financial
Statements”).

 

(b)          Fair Presentation. The Company Financial Statements have been
prepared in accordance with GAAP applied on a consistent basis throughout the
period involved. The Company Financial Statements are based on the books and
records of the Company, are complete and accurate in all material respects and
present fairly the financial position of the Company as of the respective dates
thereof and the results of operations and cash flows of the Company for the
periods covered thereby.

 

2.5          Liabilities.

 

(a)          No Liabilities. The Company does not have any Liabilities except
for: (i) Liabilities identified as such in the “liabilities” column of the
balance sheet included Company Financial Statements; (ii) accounts payable or
accrued salaries that have been incurred by the Company since December 31, 2017,
in the ordinary course of business and consistent with the Company’s past
practices; and (iii) the Liabilities identified in Schedule 2.5 to this
Agreement. The Company has not guaranteed or otherwise agreed to cause, insure
or become liable for, or pledged any of its assets to secure, the performance or
payment of any obligation or other Liability of any other Person.

 

(b)          Accounts Payable. Schedule 2.5 to this Agreement provides an
accurate and complete breakdown and aging of: (i) all accounts payable of the
Company as of December 31, 2017; and (ii) all notes payable of the Company and
all other indebtedness of the Company for borrowed money as of December 31,
2017.

 

2.6          Absence of Changes. Except as set forth in Schedule 2.6 to this
Agreement, since December 31, 2017:

 

 4 

 

 

(a)          to Company’s knowledge there has not occurred any Material Adverse
Effect or any event, occurrence or development that could reasonably be expected
to have a Material Adverse Effect;

 

(b)          to Company’s knowledge there has not been any material loss, damage
or destruction to, or any unplanned interruption in the use of, any of the
assets of the Company (whether or not covered by insurance);

 

(c)          the Company has not declared, accrued, set aside or paid any
distribution in respect of any Units, and the Company has not repurchased,
redeemed or otherwise reacquired any of its Units;

 

(d)          the Company has not sold, issued, granted or authorized the sale,
issuance or grant of: (i) any Units or other security or derivative thereof; or
(ii) any option, call, warrant or right to acquire any Units or other security
or any derivative of any of the foregoing;

 

(e)          the Company has not: (i) acquired, leased or licensed any right or
other asset from any other Person outside of the ordinary course of business;
(ii) sold or otherwise disposed of, or leased or licensed, any right or other
asset to any other Person outside of the ordinary course of business; or (iii)
waived or relinquished any right, except for immaterial rights or other
immaterial assets acquired, leased, licensed or disposed of in the ordinary
course of business and consistent with past practices of the Company;

 

(f)          the Company has not made any pledge of any of its assets or
otherwise permitted any of its assets to become subject to any Encumbrance,
except for Permitted Liens;

 

(g)          the Company has not: (i) lent money to any Person (other than
pursuant to routine and reasonable travel advances made to current employees of
the Company in the ordinary course of business); or (ii) incurred or guaranteed
any indebtedness for borrowed money;

 

(h)          the Company has not commenced or settled any Legal Proceeding;

 

(i)          the Company has not transferred, assigned or granted of any license
or sublicense of any material rights under or with respect to any Company
Intellectual Property Rights;

 

(j)          the Company has not entered into any material transaction or taken
any other material action outside the ordinary course of business or
inconsistent with its past practices that could reasonably be expected to have a
Material Adverse Effect on Purchaser or the business; and

 

(k)          the Company has not agreed or committed to take any of the actions
referred to in clauses “(c)” through “(j)” above.

 

 5 

 

 

2.7           Title to Assets. The Company has good and valid title to, all
assets purported to be owned by it, including: (i) all assets reflected on the
balance sheet included in the Company Financial Statements; and (ii) all other
assets reflected in the books and records of the Company as being owned by the
Company, including all contract rights. All of said assets are owned free and
clear of any liens or other Encumbrances, except for Permitted Liens.

 

2.8           Real Property. The Company does not own (or purport to own) or has
ever owned (or purported to own) any real property.

 

2.9           Intellectual Property.

 

(a)          Products. Schedule 2.9(a) to this Agreement accurately identifies
each Company Product currently being manufactured, marketed, distributed,
licensed, or sold by the Company and each Company Product that has been
discontinued in the past 12 months.

 

(b)          Registered IP. Schedule 2.9(b) to this Agreement accurately
identifies: each item of Registered IP in which the Company has or purports to
have an ownership interest of any nature (whether exclusively, jointly with
another Person or otherwise), in each case listing: (i) the name of the
applicant/registrant, inventor/author and current owner; (ii) the jurisdiction
in which such item of Registered IP has been registered or filed; (iii) the
applicable registration or serial number; (iv) the filing date, and
issuance/registration/grant date; and (v) a brief description of the prosecution
status thereof. The Company has delivered to Purchaser complete and accurate
copies of all applications, correspondence with any Governmental Body and other
material documents related to each such item of Registered IP filed or received
by the Company or its counsel.

 

(c)          Inbound Licenses. Schedule 2.9(c) to this Agreement accurately
identifies: (i) each Contract pursuant to which any Company IP is or has been
licensed, sold, assigned or otherwise conveyed or provided to the Company (other
than: (A) agreements between the Company and Company Employees in the Company’s
standard form for assignment of Technology and Intellectual Property Rights; and
(B) agreements for commercially available software with an average cost of not
more than $15,000 for a perpetual license for a single user or work station (or
$50,000 in the aggregate for all users and work stations) that is used by the
Company; and (ii) whether the licenses or rights granted to the Company in each
such Contract are exclusive or non-exclusive (such Contracts, “Company
In-Licenses”).

 

(d)          Outbound Licenses. Schedule 2.9(c) to this Agreement accurately
identifies each Contract, other than pursuant to the Company’s standard form of
customer contract, pursuant to which any Person has been granted any ongoing
license under, or otherwise has received or acquired any right (whether
currently exercisable or exercisable in the future and including a right to
receive a license) or interest in, any Company IP or pursuant to which any
Person has been granted rights to any Company Product (such Contracts, “Company
Out-Licenses”).

 

 6 

 

 

(e)          Company IP. The Company is not bound by, and no Company IP is
subject to, any Contract containing any covenant or other provision that in any
way limits or restricts the ability of the Company to use, exploit, license,
transfer, assert or enforce any Company IP anywhere in the world.

 

(f)          Ownership Free and Clear. The Company exclusively owns all right,
title and interest to and in the Company IP free and clear of any Encumbrances.
Without limiting the generality of the foregoing:

 

(i)          all documents and instruments necessary to establish and maintain
the rights of the Company in the Company IP have been validly executed,
delivered and filed in a timely manner with the appropriate Governmental Body.

 

(ii)         each Person (including each Company Employee) who was or is
involved in the creation or development of any Company IP, including without
limitation any localization, customization, translation, or other modifications
to any Company Product or any Company IP, has signed a written Contract
containing: (1) an irrevocable, complete and unrestricted assignment of
Intellectual Property Rights pertaining to such Company IP to the Company and
(2) confidentiality provisions protecting the Company’s confidential
information, including the Company IP;

 

(iii)        no funding, facilities or personnel of any Governmental Body or
college, university or other education institution were used, directly or
indirectly, to develop or create, in whole or in part, any Company Product or
any Company IP;

 

(iv)        the Company has taken all commercially reasonable steps to maintain
the confidentiality of and otherwise protect and enforce its rights in all
proprietary information pertaining to the Company; and

 

(v)         the Company owns or otherwise has, and immediately after the Closing
the Company will continue to have, all Intellectual Property Rights needed to
conduct the business of the Company as currently conducted.

 

(g)          Valid and Enforceable. All Company IP that is necessary to the
business of the Company as currently operated is valid, subsisting and
enforceable. Without limiting the generality of the foregoing:

 

(i)          To the Company’s Knowledge no trademark or trade name owned, used
or applied for by the Company conflicts or interferes with any trademark or
trade name owned, used or applied for by any other Person, and the Company has
taken reasonable steps to police the use of its trademarks by third parties;

 

(ii)         To Company’s knowledge with respect to each item of Company IP that
is Registered IP: (1) all necessary registration, maintenance and renewal fees
have been paid, and all necessary documents and certificates have been filed
with the relevant patent, copyright, trademark, domain registrars or other
Governmental Bodies for purposes of maintaining such Registered IP; (2) is
currently in compliance with formal legal requirements (including payment of
filing, examination and maintenance fees and proofs of use), and (3) is not
subject to any unpaid maintenance fees or taxes;

 

 7 

 

 

(iii)        No interference, opposition, reissue, reexamination or other Legal
Proceeding is or has been pending or (to the Company’s Knowledge) threatened, in
which the scope, validity or enforceability of any Company IP is being, has
been, or could reasonably be expected to be contested or challenged;

 

(iv)        The Company has no Knowledge of any basis for a claim that any
Company IP is invalid or unenforceable; and

 

(v)         The Company is not subject to any order, writ, injunction, judgment
or decree of any Governmental Body that restricts or impairs the use, transfer
or licensing of any Company IP or other Intellectual Property Rights.

 

(h)          No Third Party Infringement of Company IP. To the Company’s
Knowledge no Person has infringed, misappropriated or otherwise violated, or
disputed the Company’s rights to any Company IP and no Person is currently
infringing, misappropriating or otherwise violating, or disputing the Company’s
rights to any Company IP.

 

(i)          Effects of This Transaction. Neither the execution, delivery or
performance of this Agreement or any other agreements referred to in this
Agreement nor the consummation of any of the Transactions will, with or without
notice or lapse of time, result in, or give any other Person the right or option
to cause or declare: (i) a loss of, or Encumbrance on, any Company IP or any
other Technology or Intellectual Property Rights incorporated into or used in
the development, testing, distribution, provision, maintenance or support of any
Company Product; (ii) a breach of or default under any Company Contract relating
to any Company IP incorporated into or used in the development, testing,
marketing, distribution, provision, maintenance or support of any Company
Product; (iii) a payment or increased royalty or an obligation to offer any
discount or be bound by any “most favored pricing” terms under any Company
Contract relating to any Company IP incorporated into or used in the
development, testing, marketing, distribution, provision, maintenance or support
of any Company Product; or (iv) the grant, assignment or transfer to any other
Person of any license or other right or interest in, under, or with respect to
any of the Company IP.

 

(j)          No Infringement of Third Party IP Rights. The operation of the
business of the Company, including the use, development, marketing,
distribution, provision, maintenance, and support of any Company Product does
not and will not infringe, violate or make unlawful use of any Intellectual
Property Right of, or contain any Technology or Intellectual Property Right
misappropriated from, any other Person. Without limiting the generality of the
foregoing:

 

 8 

 

 

(i)          No infringement, misappropriation or similar Legal Proceeding is
pending and the Company has not received any written notice or communication
threatening any such Legal Proceeding against the Company, or disputing the
Company’s rights to any Company IP, or against any other Person who is or may be
entitled to be indemnified, defended, held harmless or reimbursed by the Company
with respect to such Legal Proceeding;

 

(ii)         The Company has never received any written notice relating to any
actual, alleged or suspected infringement, misappropriation or violation by the
Company, any Company Employee or agents of the Company of any Intellectual
Property Rights of another Person, or relating to any dispute relating to the
Company’s rights to any Company IP including any letter or other written
communication suggesting or offering that the Company obtain a license to any
Intellectual Property Right of another Person;

 

(iii)        The Company is not bound by any Contract to indemnify, defend, hold
harmless or reimburse any other Person with respect to, or otherwise assumed or
agreed to discharge or otherwise take responsibility for, any existing or
potential intellectual property infringement, misappropriation or similar claim
or any dispute of the Company’s rights to any Company IP.

 

2.10         Contracts.

 

(a)          Delivery of Contracts. The Company has delivered or made available
to the Purchaser accurate and complete copies of all written contracts to which
the Company is a party, including all amendments thereto (the “Company
Contracts”). Each Company Contract is valid and in full force and effect, and is
enforceable by the Company in accordance with its terms, subject to: (i) laws of
general application relating to bankruptcy, insolvency and the relief of
debtors; and (ii) rules of law governing specific performance, injunctive relief
and other equitable remedies.

 

(b)          No Breach. To Company’s knowledge the Company has not violated or
breached, or committed any default under, any material term or provision of any
Company Contract (including without limitation with respect to any obligation by
the Company to include certain provisions or otherwise pass-through certain
terms in any of the Company Contracts), which remains uncured, and to the
Company’s Knowledge no other Person has violated or breached, or committed any
default under, any material term or provision of any Company Contract which
remains uncured. To the Company’s Knowledge, no event has occurred, and no
circumstance or condition exists, that (with or without notice or lapse of time)
could reasonably be expected to: (A) result in a violation or breach of any of
the material provisions of any Company Contract; (B) give any Person the right
to declare a default or exercise any remedy under any Company Contract; (C) give
any Person the right to accelerate the maturity or performance of any Company
Contract; or (D) give any Person the right to cancel, terminate or modify any
Company Contract; (iii) the Company has not received any written notice
regarding any alleged violation or breach of, or default under, any material
term or provision of any Company Contract; and (iv) the Company has not waived
any of its material rights under any Company Contract.

 

 9 

 

 

2.11         Compliance with Legal Requirements. To Company’s knowledge the
Company is, and has at all times been, in compliance in all material respects
with each Legal Requirement that is applicable to it or to the conduct of its
business, the ownership or use of its assets, or the manufacture of the Company
Products. To Company’s knowledge no event has occurred, and no condition or
circumstance exists, that could reasonably be expected to (with or without
notice or lapse of time) constitute or result in a violation by the Company of,
or a failure on the part of the Company to comply with, any Legal Requirement.
The Company has not received any notice or other communication from any Person
regarding any actual, alleged, possible or potential violation of, or failure to
comply with, any Legal Requirement.

 

2.12         Governmental Authorizations. Schedule 2.12 to this Agreement
identifies each Governmental Authorization held by the Company, and the Company
has delivered to the Purchaser accurate and complete copies of all Governmental
Authorizations identified in Schedule 2.12 to this Agreement. The Governmental
Authorizations identified in Schedule 2.12 to this Agreement are valid and in
full force and effect, and collectively constitute all Governmental
Authorizations necessary to enable the Company to conduct its business in the
manner in which its business is currently being conducted. To Company’s
knowledge the Company is, and has at all times been, in compliance in all
material respects with the terms and requirements of the respective Governmental
Authorizations identified in Schedule 2.12 to this Agreement. The Company has
not received any written notice or other communication from any Governmental
Body regarding: (i) any actual or possible violation of or failure to comply
with any term or requirement of any material Governmental Authorization; or (ii)
any actual or possible revocation, withdrawal, suspension, cancellation,
termination or modification of any material Governmental Authorization.

 

2.13         Tax Matters.

 

(a)          Tax Returns and Payments. All Tax Returns required to be filed on
or before the Closing Date by the Company (the “Company Returns”) have been, or
will be, timely filed. Such Company Returns are, or will be, true, correct, and
complete in all respects and prepared in compliance with all applicable laws and
regulations. All Taxes due and owing by the Company (whether or not shown on any
Tax Return of the Company) have been, or will be, timely paid. No extensions or
waivers of statutes of limitations have been given or requested with respect to
any Taxes of the Company that are currently in effect. The Company has delivered
to the Purchaser accurate and complete copies of federal, state, local and
foreign income, franchise and similar Tax Returns, examination reports, and
statements of deficiencies assessed against, or agreed to by, the Company. No
claim has ever been made by an authority in a jurisdiction where the Company
does not file Tax Returns that it is or may be subject to taxation by that
jurisdiction.

 

 10 

 

 

(b)          Audits; Claims. No Company Return has ever been examined or audited
by any Governmental Body. The Company has not received from any Governmental
Body any: (i) notice indicating an intent to open an audit or other review; (ii)
request for information related to Tax matters; or (iii) notice of deficiency or
proposed Tax adjustment for any amount of Tax proposed, asserted, or assessed by
any taxing authority against the Company. No extension or waiver of the
limitation period applicable to any Tax Returns has been granted by or requested
from the Company (other than normal extensions to filing deadlines). No claim or
Legal Proceeding is pending or to Company’s knowledge threatened against the
Company in respect of any Tax. There are no liens for Taxes (other than Taxes
not yet due and payable) upon any of the assets of the Company.

 

(c)          Withholding. The Company has, for all periods, duly withheld and
timely paid to the applicable taxing authorities all amounts required to have
been withheld (including from salaries, proceeds of disposition, wages and other
amounts paid or owing), collected and paid and has complied with all
requirements under Law with respect to such Tax withholdings and collections,
including information reporting and record maintenance requirements.

 

(d)          Sales Taxes. With respect to each sales Tax exemption claimed or
otherwise relied upon by the Company, the Company has timely filed and properly
collected and maintained all resale certificates, exemption certificates and
other documentation required to qualify for such exemption from the collection
of sales Taxes imposed on or due from the Company.

 

2.14         Environmental Matters.

 

(a)          To the Company’s knowledge the Company is currently and has been in
compliance with all Environmental Laws and has not, and the Company has not,
received from any Person any: (i) Environmental Notice or Environmental Claim;
or (ii) written request for information pursuant to Environmental Law, which, in
each case, either remains pending or unresolved, or is the source of ongoing
obligations or requirements as of the Closing Date

 

(b)          To the Company’s knowledge the Company has obtained and is in
material compliance with all Environmental Permits necessary for the ownership,
lease, operation or use of the business or assets of the Company and all such
Environmental Permits are in full force and effect and shall be maintained in
full force and effect by the Company through the Closing Date in accordance with
Environmental Law, and the Company is not aware of any condition, event or
circumstance that might prevent or impede, after the Closing Date, the
ownership, lease, operation or use of the business or assets of the Company as
currently carried out. With respect to any such Environmental Permits, the
Company has undertaken, or will undertake prior to the Closing Date, all
measures necessary to facilitate transferability of the same, and the Company is
not aware of any condition, event or circumstance that might prevent or impede
the transferability of the same, nor have they received any Environmental Notice
or written communication regarding any material adverse change in the status or
terms and conditions of the same.

 

(c)          The Company has not retained or assumed, by contract or operation
of Law, any liabilities or obligations of third parties under Environmental Law.

 

 11 

 

 

(d)          The Company is not aware of or reasonably anticipates, as of the
Closing Date, any condition, event or circumstance concerning the Release or
regulation of Hazardous Materials that might, after the Closing Date, prevent,
impede or materially increase the costs associated with the ownership, lease,
operation, performance or use of the business or assets of the Company as
currently carried out.

 

2.15         Insurance. Schedule 2.15 to this Agreement identifies each
insurance policy maintained by, at the expense of or for the benefit of the
Company as of the date of this Agreement (collectively, the “Insurance
Policies”) and identifies any material claims made thereunder as of the date of
this Agreement, other than claims that have been paid in full by the insurance
provider. The Company has delivered or made available to the Purchaser accurate
and complete copies of the Insurance Policies. Each of the Insurance Policies is
in full force and effect and all product liability Insurance Policies are
occurrence based policies. The Company has not received any written notice or
other communication regarding any actual or possible: (i) cancellation or
invalidation of any Insurance Policy; (ii) refusal of any coverage or rejection
of any claim under any insurance policy; or (iii) material adjustment in the
amount of the premiums payable with respect to any insurance policy (other than
typical annual increases). The Insurance Policies are of the type and in the
amounts customarily carried by Persons conducting a business similar to the
Company and are sufficient for compliance with all applicable Laws and Contracts
to which the Company is a party or by which it is bound.

 

2.16         Related Party Transactions. No Related Party has, and no Related
Party has had at any time since the inception of the Company, any interest in
any material asset used in or otherwise relating to the business of the Company,
except for the Related Party’s indirect interest therein as the owner of Company
Units. No Related Party is, or has been, indebted to the Company (other than for
advances for ordinary travel and other business expenses) No Related Party has
entered into, or has had any financial interest in, any material Contract,
transaction or business dealing or involving the Company No Related Party is
competing, or has at any time competed, with the Company. No Related Party has
any claim or right against the Company (other than rights to receive
compensation for services performed as an employee of the Company or other
rights arising in the ordinary course of employment). No assets of a Related
Party are used in conducting the business of the Company or pledge to secure the
obligations of the Company.

 

2.17         Legal Proceedings; Orders.

 

(a)          Legal Proceedings. There is no existing, pending or threatened
Legal Proceeding. No event has occurred, and no claim, dispute or other
condition or circumstance exists, that could reasonably be expected to, give
rise to or serve as a basis for the commencement of any such Legal Proceeding.
No Legal Proceeding or claims for equitable relief have ever been commenced by,
and no Legal Proceeding or claims for equitable relief have ever been pending
against, the Company.

 

(b)          Orders. There is no order, writ, injunction, judgment or decree to
which the Company, or any of the assets owned or used by the Company, is
subject. No officer or other employee of the Company is subject to any order,
writ, injunction, judgment or decree that prohibits such officer or other
employee from engaging in or continuing any conduct, activity or practice
relating to the Company’s business.

 

 12 

 

 

2.18         Corporate Authority. The Company has all requisite limited
liability company power and authority to enter into and to perform its
obligations under this Agreement and under each other Transactional Agreement to
which the Company is or will be a party; and the execution, delivery and
performance by the Company of this Agreement and of each such other
Transactional Agreement have been duly authorized by all necessary action on the
part of the Company and its Members. This Agreement and each other Transactional
Agreement to which the Company is a party constitutes the legal, valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, except as may be limited by: (i) laws of general application
relating to bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or other similar Legal Requirements affecting the enforcement of
creditors’ rights generally; and (ii) rules of law governing specific
performance, injunctive relief and other equitable remedies (whether considered
at law or in equity).

 

2.19         Non-Contravention; Consents. Neither: (1) the execution, delivery
or performance of this Agreement or any of the other Transactional Agreements by
the Company; nor (2) the consummation of the Transactions, will (with or without
notice or lapse of time):

 

(a)          contravene, conflict with or result in a violation of: (i) any of
the provisions of any Charter Documents of the Company; or (ii) any resolution
adopted by the members or managers of the Company;

 

(b)          contravene, conflict with or result in a violation of, or give any
Governmental Body or other Person the right to challenge any of the transactions
contemplated by this Agreement or to exercise any remedy or obtain any relief
under, any Legal Requirement or any order, writ, injunction, judgment or decree
to which the Company or any of the assets owned or used by the Company, is
subject;

 

(c)          contravene, conflict with or result in a violation of any of the
terms or requirements of, or give any Governmental Body the right to revoke,
withdraw, suspend, cancel, terminate or modify, any Governmental Authorization
that is held by the Company or that otherwise relates to the Company’s business
or to any of the assets owned or used by the Company;

 

(d)          contravene, conflict with or result in a violation or breach of, or
result in a default under, any provision of any Company Contract, or give any
Person the right to: (i) declare a default or exercise any remedy under any such
Company Contract; (ii) accelerate the maturity or performance of any such
Company Contract; or (iii) cancel, terminate or modify or trigger any change of
control or other rights adverse to the Company, any such Company Contract; or

 

(e)          result in the imposition or creation of any lien or other
Encumbrance upon any asset owned or used by the Company, except for Permitted
Liens.

 

 13 

 

 

The Company is not and will not be required to make any filing with or give any
notice to, or to obtain any Consent from, any Governmental Body or any
counterparty to a Company Contract in connection with: (x) the execution,
delivery or performance of this Agreement or any of the other Transactional
Agreements; or (y) the consummation of the Transactions.

 

2.20         Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder or other fee or commission in connection with the Transactions
based upon arrangements made by or on behalf of the Company.

 

2.21         Products Liability; Product Returns; Warranty.

 

(a)          To the Company’s knowledge the Company does not have any material
liability (whether asserted or unasserted, whether absolute or contingent,
whether accrued or unaccrued, whether liquidated or unliquidated, and whether
due or to become due) arising out of any injury to individuals or property as a
result of the ownership, possession, or use of any Company Product (any claim
for any such injury, a “Product Liability Claim”). No Company Product sold,
delivered or distributed by, or on behalf of, the Company since inception in
February 2017, is currently subject to any recall or post-sale warning by the
Company. At all times since inception in February 2017 the Company has
maintained in effect insurance covering Product Liability Claims with
commercially reasonable coverage levels in light of the Company Products sold,
and the policies providing insurance coverage for Product Liability Claims will
provide continued commercially reasonable coverage following the Closing.

 

(b)          Schedule 2.21(b) to this Agreement contains a true and complete
copy of the Seller’s standard warranty or warranties for Company Products. All
Company Products manufactured, sold, or delivered by the Company with respect to
which the Company’s standard warranty or warranties have not yet expired, were
sold in conformity with such warranties in all material respects. All Company
Products are manufactured and have been historically manufactured in compliance
with all Legal Requirements and certifications.

 

(c)          There are no facts of circumstances relating to the Company that
would reasonably be expected to result in (i) the recall, market withdrawal or
replacement of any Company Product sold or intended to be sold by the Company,
(ii) a change in the marketing classification or a change in the labelling of
any such Company Products, or (iii) a termination or suspension of the marketing
of such Company Products.

 

2.22         Anti-Corruption. Neither the Company nor any of its officers,
directors, agents, employees or other Person associated with or acting on its
behalf have, directly or indirectly, taken any action that would cause the
Company to be in violation of the Foreign Corrupt Practices Act of 1977, as
amended, the United Kingdom Bribery Act of 2010, or any other applicable
anti-corruption or anti-bribery laws, or any rules or regulations thereunder,
used any corporate funds for unlawful contributions, gifts, entertainment or
other unlawful expenses relating to political activity, made, offered or
authorized any unlawful payment to foreign or domestic government officials or
employees, whether directly or indirectly, or made, offered or authorized any
bribe, rebate, payoff, influence payment, kickback or other similar unlawful
payment, whether directly or indirectly.

 

 14 

 

 

2.23         Full Disclosure. No representation or warranty in this Article 2
and no statement contained in the Schedules contains any untrue statement of a
material fact, or omits to state a material fact necessary to make the
statements contained therein, in light of the circumstances in which they are
made, not misleading.

 

Article 3

Representations and Warranties Relating to the Selling Unit Holders

 

Each Selling Unit Holder represents and warrants to Purchaser, severally and not
jointly, except as set forth in the Schedules to this Agreement, as follows:

 

3.1           Ownership. There are two Selling Unit Holders of the Company and
such Selling Unit Holder is the direct and beneficial owner of 10,000,000 Units.
Such Selling Unit Holder has no right or claim to acquire Units or other
interest in any Company Units held by the other Selling Unit Holder, or from the
Company with respect to any authorized and unissued Company Units. Such Selling
Unit Holder has, and the Purchaser will acquire at the Closing, good and valid
title to the Units held by such Selling Unit Holder, free and clear of any
Encumbrances. Such Selling Unit Holder has good and valid title to the Units
held by such Selling Unit Holder, free and clear of any Encumbrances.

 

3.2           Selling Unit Holder Authority; Binding Nature. Such Selling Unit
Holder has the requisite power and capacity to enter into and to perform such
Selling Unit Holder’s obligations under this Agreement and under each other
Transactional Agreement to which such Selling Unit Holder is a party. This
Agreement and each other Transactional Agreement to which such Selling Unit
Holder is a party constitutes the legal, valid and binding obligation of such
Selling Unit Holder, enforceable against such Selling Unit Holder in accordance
with its terms, except as may be limited by: (i) laws of general application
relating to bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or other similar Legal Requirements affecting the enforcement of
creditors’ rights generally; and (ii) rules of law governing specific
performance, injunctive relief and other equitable remedies (whether considered
at law or in equity).

 

3.3           Capacity. Such Selling Unit Holder has the capacity and financial
capability to comply with and perform all of such Selling Unit Holder’s
covenants and obligations under each of the Transactional Agreements to which
such Selling Unit Holder is or may become a party.

 

3.4           Ability to Perform. Such Selling Unit Holder:

 

(a)          Has not, at any time (A) made a general assignment for the benefit
of creditors, (B) filed, or had filed against such Selling Unit Holder, any
bankruptcy petition or similar filing, (C) suffered the attachment or other
judicial seizure of all or a substantial portion of such Selling Unit Holder’s
assets, (D) admitted in writing such Selling Unit Holder’s inability to pay such
Selling Unit Holder’s debts as they become due, or (E) taken or been the subject
of any action that may have an adverse effect on such Selling Unit Holder’s
ability to comply with or perform any of such Selling Unit Holder’s covenants or
obligations under any of the Transactional Agreements; or

 

 15 

 

 

(b)          Is not subject to any Order that may have an adverse effect on such
Selling Unit Holder’s ability to comply with or perform any of such Selling Unit
Holder’s covenants or obligations under any of the Transactional Agreements.

 

3.5           No Legal Proceedings. To the Company’s knowledge there is no Legal
Proceeding pending, and no Person has threatened in writing to such Selling Unit
Holder to commence any Legal Proceeding, that may have an adverse effect on the
ability of such Selling Unit Holder to comply with or perform any of such
Selling Unit Holder’s covenants or obligations under any of the Transactional
Agreements. No event has occurred, and no claim, dispute or other condition or
circumstance exists, that might directly or indirectly give rise to or serve as
a basis for the commencement of any such Legal Proceeding.

 

3.6           Investment Purpose. Such Selling Unit Holder is acquiring the
Purchase Shares and Warrant solely for its own account for investment purposes
and not with a view to, or for offer or sale in connection with, any
distribution thereof. Such Selling Unit Holder acknowledges that the Purchase
Shares and Warrant (including securities underlying the Warrant) are not
registered under the Securities Act of 1933, as amended, or any state securities
laws, and that the Purchase Shares and Warrant may not be transferred or sold
except pursuant to the registration provisions of the Securities Act of 1933, as
amended or pursuant to an applicable exemption therefrom and subject to state
securities laws and regulations, as applicable. Such Selling Unit Holder has
received (or will receive prior to Closing) and reviewed the Purchaser’s: (a)
annual report on Form 10-K for the year ended December 31, 2016; (b) quarterly
reports on Form 10-Q for the periods ended March 31, June 30, and September 30,
2017; and (c) current reports on Form 8-K filed on October 24, 2017 (January
___, 2018), November 10, 2017, and January 4, 2018. Such Selling Unit Holder has
been furnished by the Purchaser with all information regarding the Purchaser
that such Selling Unit Holder has requested or desired to know, has been
afforded the opportunity to ask questions of and receive answers from duly
authorized officers or other representatives of the Purchaser concerning the
Purchaser, the Transactions, and all Transactional Agreements, and has received
any additional information that such Selling Unit Holder has requested.

 

3.7           Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder or other fee or commission in connection with the Transactions
based upon arrangements made by or on behalf of such Selling Security Holder.

 

Article 4

Representations and Warranties of Purchaser

 

The Purchaser represents and warrants to the Selling Unit Holders as follows:

 

4.1           Due Organization. The Purchaser is a corporation duly organized,
validly existing and in good standing under the laws of the state of Nevada and
has full power and authority (i) to conduct its business in the manner in which
its business is currently being conducted; (ii) to own and use its assets in the
manner in which its assets are currently owned and used; and (iii) to perform
its obligations under all Transactional Agreements to which it is a party or by
which it is bound.

 

 16 

 

 

4.2           Non-Contravention; Consents.

 

(a)          Non-Contravention. Neither: (i) the execution, delivery or
performance of this Agreement or any of the other Transactional Agreements; nor
(ii) the consummation of the Transactions, will contravene, conflict with or
result in a violation of: (A) any of the provisions of the articles of
incorporation or bylaws, including all amendments thereto, of the Purchaser; (B)
any resolution adopted by the board of directors or any committee of the board
of directors of the Purchaser; or (C) any provision of any material contract to
which the Purchaser is bound, which will not be cured by notice by the
Purchaser.

 

(b)          Consents. Except for any applicable filings required to be made by
the Purchaser, notices required to be given by the Purchaser or Consents
required to be obtained by the Purchaser, in each case from any lender with
respect to the Purchaser’s outstanding credit facilities or any Governmental
Body in connection with the Transactions, the Purchaser will not be required to
make any filing with or give any notice to, or to obtain any Consent from, any
Person in connection with: (i) the execution, delivery or performance of this
Agreement or any of the other Transactional Agreements; or (ii) the consummation
of the Transactions.

 

4.3           Authority; Binding Nature of Agreement. The Purchaser has all
requisite corporate power and authority to enter into and perform its
obligations under this Agreement and under each other Transactional Agreement to
which the Purchaser is a party; and the execution, delivery and performance by
the Purchaser of this Agreement and of each other Transactional Agreement have
been duly authorized by all necessary action on the part of the Purchaser and
its board of directors. No vote of the Purchaser’s stockholders is needed to
approve the Transactions. This Agreement and each other Transactional Agreement
to which the Purchaser is a party constitutes the legal, valid and binding
obligation of the Purchaser, enforceable against the Purchaser in accordance
with its terms, except as they may be limited by: (i) laws of general
application relating to bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or other similar Legal Requirements affecting the
enforcement of creditors’ rights generally; and (ii) rules of law governing
specific performance, injunctive relief and other equitable remedies (whether
considered at law or in equity).

 

4.4           Legal Proceedings. There is no pending Legal Proceeding and, to
the knowledge of the Purchaser, no Person has threatened to commence any Legal
Proceeding, that challenges, or that may have the effect of preventing,
delaying, making illegal or otherwise interfering with, the Transactions.

 

4.5           Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder or other fee or commission in connection with the Transactions
based upon arrangements made by or on behalf of the Purchaser.

 

 17 

 

 

4.6           Investment Purpose. The Purchaser is acquiring the Units solely
for its own account for investment purposes and not with a view to, or for offer
or sale in connection with, any distribution thereof. The Purchaser acknowledges
that the Units are not registered under the Securities Act of 1933, as amended,
or any state securities laws, and that the Units may not be transferred or sold
except pursuant to the registration provisions of the Securities Act of 1933, as
amended or pursuant to an applicable exemption therefrom and subject to state
securities laws and regulations, as applicable.

 

Article 5

Certain Covenants of the Company and the Selling Unit Holders

 

5.1           Access and Investigation. During the period from the date of this
Agreement and continuing until the earlier of the termination of this Agreement
pursuant to Article 9 or the Closing (the “Pre-Closing Period”), the Company
shall, and shall cause its Representatives to: (a) provide the Purchaser and the
Purchaser’s Representatives with reasonable access during normal business hours
to the Company’s Representatives, personnel, and assets and to all existing
books, records, Tax Returns, work papers and other documents and information
relating to the Company; (b) provide the Purchaser and the Purchaser’s
Representatives with copies of such existing books, records, Tax Returns, work
papers, and other documents and information relating to the Company, and with
such additional financial, operating, and other data and information regarding
the Company, as the Purchaser may reasonably request, and the Selling Unit
Holders shall ensure that the Company complies with the foregoing; and (c) cause
the Company’s managers to report regularly to the Purchaser, upon the
Purchaser’s request, concerning the status of the business of the Company;
provided, however, that (x) such access does not unreasonably disrupt the normal
operations of the Company and (y) the Company is under no obligation to disclose
to the Purchaser or the Purchaser’s Representatives any information the
disclosure of which is subject to attorney-client privilege. During the
Pre-Closing Period, the Purchaser may make inquiries of Persons having business
relationships with the Company (including suppliers, licensors, distributors and
customers), subject to the prior approval of the Company, not to be unreasonably
withheld or delayed, and the Company timely arranging the Purchaser’s contact
with such Persons.

 

5.2           Operation of the Business of Company. During the Pre-Closing
Period, the Company and each Selling Unit Holder (with respect to himself,
herself or itself only) shall ensure that:

 

(a)          none of the Selling Unit Holders directly or indirectly sells or
otherwise transfers, or offers, agrees or commits (in writing or otherwise) to
sell or otherwise transfer, any of the Units or any interest in or right
relating to any of the Units;

 

(b)          none of the Selling Unit Holders permits, and none of the Selling
Unit Holders offers, agrees, or commits (in writing or otherwise) to permit, any
of the Units to become subject, directly or indirectly, to any Encumbrance;

 

(c)          the Company shall conduct its business and operations in the
ordinary course and in substantially the same manner as such business and
operations have been conducted prior to the date of this Agreement;

 

 18 

 

 

(d)          the Company shall use commercially reasonable efforts to preserve
intact its current business organization, keep available the services of its
current officers and employees, and maintain its relations and good will with
all suppliers, customers, sale representatives, distributors, resellers, channel
partners, landlords, creditors, employees, and other Persons having business
relationships with the Company;

 

(e)          the Company shall not cancel any of its insurance policies
identified in Schedule 2.15 to this Agreement;

 

(f)          the Company shall not declare, accrue, set aside or pay any
distribution in respect of any Company Units, or repurchase, redeem, or
otherwise reacquire any Company Units;

 

(g)          the Company shall not sell, issue, or authorize the issuance of:
(i) any Company Units or other security; (ii) any option or right to acquire any
Units or other security; or (iii) any instrument convertible into or
exchangeable for any Units or other security;

 

(h)          the Company shall not amend or permit the adoption of any amendment
to the Company’s Charter Documents, or effect any Acquisition Transaction,
recapitalization, reclassification of shares, stock split, reverse stock split
or similar transaction;

 

(i)          the Company shall not form any Subsidiary or acquire any equity
interest or other interest in any other Entity;

 

(j)          the Company shall not make any capital expenditure, except for
capital expenditures made in the ordinary course of business not to exceed
$2,500 in the aggregate;

 

(k)          the Company shall not: (i) lend money to any Person (except that
the Company may make routine advances for travel and other business expenses and
payroll advances to current employees of the Company in the ordinary course of
business consistent with past practices); or (ii) incur or guarantee any
material indebtedness;

 

(l)          the Company shall not commence or settle any Legal Proceeding;

 

(m)          the Company shall not accelerate or delay the collection of any
accounts receivable or delay or accelerate the payment of any accounts payable
outside of the ordinary course of business; and

 

(n)          except as otherwise specifically permitted by this Section 5.2, the
Company shall not enter into any Company Contract providing for payments in
excess of $2,500 that would be considered a Company Contract pursuant to this
Agreement without the prior written consent of Purchaser;

 

(o)          the Company shall not agree or commit to take any of the actions
described in clauses “(f)” through “(n)” above.

 

 19 

 

 

5.3           Schedules. The Schedules referred to herein shall be construed
with and as an integral part of this Agreement, to the same extent as if they
were set forth verbatim herein. Information set forth in the Schedules
specifically refers to the article and section of this Agreement to which such
information is responsive; provided, that, disclosure of an item in response to
one section of this Agreement shall constitute disclosure and response to any
other section of this Agreement to which its application is reasonably apparent,
notwithstanding the fact that no express cross-reference is made. Each party
hereto agrees that, with respect to the representations and warranties of such
party contained in this Agreement, such party shall have the continuing right,
but not the obligation, until the Closing to supplement or amend promptly the
Schedules hereto with respect to any matter (other than due to the breach of a
covenant hereunder) hereafter arising which, if existing at the date of this
Agreement, would have been required to be set forth or described in the
Schedules.

 

5.4           No Negotiation. During the Pre-Closing Period, the Company and the
Selling Unit Holders shall not, and neither the Company nor any of the Selling
Unit Holders shall authorize or permit the Company or any Representative of the
Company to: (a) solicit, initiate, facilitate or encourage the initiation or
submission of any expression of interest, inquiry, proposal or offer from any
Person (other than the Purchaser) or commence in conducting ongoing negotiations
with any Person relating to a possible Acquisition Transaction; (b) participate
in any discussions or negotiations or enter into any agreement, understanding or
arrangement with, or provide any non-public information to, any Person (other
than the Purchaser or its Representatives) relating to or in connection with a
possible Acquisition Transaction; or (c) entertain or accept any proposal or
offer from any Person (other than the Purchaser) relating to a possible
Acquisition Transaction. The Company and the Selling Unit Holders shall promptly
(and in any event within 24 hours of receipt thereof) notify the Purchaser in
writing of any offer relating to a possible Acquisition Transaction that is
received by the Company during the Pre-Closing Period (including, the identity
of the Person making or submitting such offer).

 

Article 6

Certain Covenants of the Parties

 

6.1           Filings and Consents.

 

(a)          Filings. Each party shall use commercially reasonable efforts to
file, as soon as practicable after the date of this Agreement, all notices,
reports and other documents required to be filed by such party with any
Governmental Body with respect to the Transactions, and to submit promptly any
additional information requested by any such Governmental Body. The Purchaser
and the Company each shall promptly supply the other with any information that
may be required in order to effectuate any filings (including applications)
pursuant to (and to otherwise comply with its obligations set forth in) this
Section 6.1(a). Except where prohibited by applicable Legal Requirements or any
Governmental Body, the Company shall: (i) cooperate with the Purchaser with
respect to any filings with any Governmental Body made by the Purchaser in
connection with the Transactions; (ii) permit the Purchaser to review (and
consider in good faith the views of the Purchaser in connection with) any
documents before submitting such documents to any Governmental Body in
connection with the Transactions; and (iii) promptly provide the Purchaser with
copies of all filings, notices and other documents (and a summary of any oral
presentations) made or submitted by the Company with or to any Governmental Body
in connection with the Transactions. Except where prohibited by applicable Legal
Requirements or any Governmental Body, the Purchaser shall: (i) cooperate with
the Company, and the Selling Unit Holders with respect to any filings with any
Governmental Body made by the Company and/or the Selling Unit Holders in
connection with the Transactions; (ii) provide the Company and the Selling Unit
Holders a reasonable opportunity to review (and consider in good faith any
comments of the Company and the Selling Unit Holders in connection with) any
documents before submitting such documents to any Governmental Body in
connection with the Transactions; and (iii) promptly provide the Company and the
Selling Unit Holders with copies of all filings, notices and other documents
(and a summary of any oral presentations) made or submitted by the Purchaser
with or to any Governmental Body in connection with the Transactions.

 

 20 

 

 

(b)          Efforts. Subject to Section 6.1(c), the Purchaser, the Company and
the Selling Unit Holder shall use commercially reasonable efforts to take, or
cause to be taken, all actions necessary to consummate the Transactions. Without
limiting the generality of the foregoing, but subject to Section 6.1(c), each
party to this Agreement: (i) shall make all filings (if any) and give all
notices (if any) required to be made and given by such party in connection with
the Transactions; and (ii) shall use commercially reasonable efforts to obtain
each Consent (if any) required to be obtained (pursuant to any applicable Legal
Requirement or Contract, or otherwise) by such party in connection with the
Transactions.

 

(c)          Limitations. Notwithstanding anything to the contrary contained in
Section 6.1(b) or elsewhere in this Agreement, the Purchaser shall not have any
obligation under this Agreement: (i) to divest or agree to divest (or cause any
of its Subsidiaries or the Company to divest or agree to divest) any of its
respective businesses, product lines or assets, or to take or agree to take (or
cause any of its Subsidiaries or the Company to take or agree to take) any other
action or to agree (or cause any of its Subsidiaries or the Company to agree) to
any limitation or restriction on any of its respective businesses, product
lines, or assets; or (ii) to contest any Legal Proceeding relating to the
Transactions.

 

6.2           Confidentiality.

 

(a)          After the Closing Date, the Selling Unit Holders shall, and shall
cause their Affiliates to, maintain in strict confidence all non-public or
confidential information relating to the business of the Company and not
disclose to any Person (other than their Affiliates, employees, attorneys,
accountants and advisors); provided, that such restrictions shall not apply to
(i) any information that becomes publicly available after the Closing Date
through no fault of the Selling Unit Holders or any of their Affiliates, (ii)
any information which is received by Selling Unit Holders or any of their
Affiliates from a third party (provided such third party is not known by Selling
Unit Holders to be bound by an obligation of secrecy), or (iii) any disclosure
required by any Legal Requirement or any Governmental Body, in which case the
party required to make the disclosure shall give prompt notice of the required
disclosure to the other Parties in order to allow the other Parties the
opportunity to comment on such disclosure and/or seek a protective order or
other appropriate relief in advance of such disclosure.

 

 21 

 

 

(b)          After the Closing Date, Purchaser shall, and shall cause its
Affiliates to, maintain in strict confidence all non-public or confidential
information relating to the Selling Unit Holders, that was obtained by Purchaser
or any of its Affiliates in connection with this Agreement or the Transactional
Agreements or the transactions contemplated hereby or thereby and not disclose
to any Person (other than its employees, attorneys, accountants and advisors who
need to know); provided, that such restrictions shall not apply to (i) any
information that becomes publicly available after the date of disclosure by
Selling Unit Holders to Purchaser through no fault of Purchaser or any of its
Affiliates, (ii) any information which prior to disclosure by Selling Unit
Holders to Purchaser was properly within the legitimate possession of Purchaser
or any of its Affiliates, (iii) any information which is developed independently
by Purchaser or any of its Affiliates through Persons who have not had, either
directly or indirectly, access to or knowledge of such information, (iv) any
information which is received by Purchaser or any of its Affiliates from a third
party (provided such third party is not known by Purchaser to be bound by an
obligation of secrecy) or (v) any disclosure required by any Legal Requirement
or any Governmental Body, in which case the party required to make the
disclosure shall give prompt notice of the required disclosure to the other
Parties in order to allow the other Parties the opportunity to comment on such
disclosure and/or seek a protective order or other appropriate relief in advance
of such disclosure.

 

(c)          Notwithstanding the foregoing, the parties agree that (except as
provided herein) the terms and conditions of this Agreement and the Transaction
Agreements, and the other transactions contemplated hereby and thereby, shall
not, for a period of five (5) years from the Closing Date, be disclosed to any
other Person other than such party’s Representatives without the prior consent
of the other parties, except to the extent that such disclosure is required by
applicable Legal Requirements or reasonably necessary to enforce or enjoy the
rights granted herein or therein, and in the case of a disclosure required by
applicable Legal Requirements, the party required to make the disclosure shall
give prompt notice of the required disclosure to the other Parties in order to
allow the other Parties the opportunity to comment on such disclosure and/or
seek a protective order or other appropriate relief in advance of such
disclosure.

 

6.3           Tax Matters.

 

(a)          Tax Returns. The Selling Unit Holders shall prepare and timely file
or cause to be prepared and timely filed (all at their cost and expense), in
accordance with past practice of the Company, all Income Tax Returns required to
be filed by or with respect to the Company on or after the Closing Date for a
Pre-Closing Tax Period (other than a Straddle Period), and shall timely pay or
cause to be timely paid all Taxes due in respect of such Income Tax Returns.
Within five Business Days of filing, the Selling Unit Holders shall deliver to
Purchaser a copy of each such Income Tax Return. Purchaser shall prepare and
timely file or cause to be prepared and timely filed, in accordance with past
practice of the Company (except as otherwise required by Legal Requirements, as
reasonably determined by Purchaser), all other Tax Returns required to be filed
by or with respect to the Company after the Closing Date for a Post-Closing Tax
Period or Straddle Period. Purchaser shall deliver, or cause to be delivered, to
the Selling Unit Holders, for their review and comment all such Tax Returns at
least 10 days prior to the filing due date (taking into account extensions
validly obtained), and shall consider in good faith all reasonable comments of
the Selling Unit Holders.

 

 22 

 

 

(b)          Post-Closing Access and Cooperation. The parties shall cooperate in
good faith, and shall cause their respective Affiliates, officers, employees,
agents and representatives to cooperate in good faith, as and to the extent
reasonably requested by any other party, in connection with (i) the preparation
and filing of all Tax Returns, amended Tax Returns or claims for refunds of
Taxes relating to the Company, including the Income Tax Returns that report the
Transactions and resulting gain to the Selling Unit Holders, (ii) the
determination of the Selling Unit Holders, Purchaser, or their respective
Affiliates, as the case may be, of any liability for any Taxes relating to the
Company, and (c) any Tax Matter. Such cooperation shall include the retention
and (upon the other party’s request) the provision of records and information
that are reasonably relevant to any such Tax Returns, Tax refunds, or Tax
Matters and making employees available on a mutually convenient basis to provide
additional information and explanation of any material provided hereunder. Each
party shall provide to the others, within 10 Business Days of the receipt
thereof, any Tax related communications and notices it receives that may impact
the other party’s Tax liability or filing responsibilities. Each party shall
retain all Tax Returns, schedules and work papers, and all material records and
other documents relating to Tax matters of the Company until the later of (A)
the expiration of the statute of limitations for the Tax periods to which the
Tax Returns and other documents relate or (B) six years following the due date
(without extension) for such Tax Returns. Notwithstanding the foregoing, to the
extent the Company has the Tax Returns, schedules and work papers, and all other
material records and other documents related to Tax Matters of the Company, the
Selling Unit Holders will be under no obligation to provide such records.

 

(c)          Ending Tax Year on Closing Date. The parties will, to the extent
permitted by applicable Tax law, elect with the relevant Taxing Authority to
end, and otherwise prepare and file all Tax Returns on a basis consistent with
ending the tax year of the Company as of the close of business on the Closing
Date.

 

Article 7

Conditions Precedent to Obligations of the Purchaser

 

The obligations of the Purchaser to purchase the Units and to take the other
actions required to be taken by the Purchaser at the Closing are subject to the
satisfaction (or waiver by the Purchaser), at or prior to the Closing, of each
of the following conditions:

 

7.1           Accuracy of Representations. Each of the representations and
warranties of Selling Unit Holders and the Company contained in this Agreement
shall be true (determined for this purpose without giving effect to any
materiality, Material Adverse Effect or similar qualifications contained
therein) in each case at and as of the Closing Date as though then made and as
though the Closing Date had been substituted for the date of this Agreement
throughout such representations and warranties (except that any such
representation or warranty expressly made as of a specified date shall only need
to have been true on and as of such date), except for such failures to be true
and correct that have not had, individually or in the aggregate, a Material
Adverse Effect.

 

 23 

 

 

7.2           Performance of Covenants. All of the covenants and obligations
that the Company and the Selling Unit Holders are required to comply with or to
perform at or prior to the Closing shall have been complied with and performed
in all material respects.

 

7.3           Governmental and Other Consents.

 

(a)          Governmental Consents. All filings with and other Consents of any
Governmental Body required to be made or obtained in connection with the
Transactions shall have been made or obtained and shall be in full force and
effect and any waiting period under any applicable antitrust or competition law,
regulation or other Legal Requirement shall have expired or been terminated.

 

(b)          Other Consents. All Consents identified in Schedule 7.3(b) shall
have been obtained and shall be in full force and effect.

 

7.4           No Material Adverse Effect. Since the date of this Agreement,
there shall not have occurred and be continuing any Material Adverse Effect and
no event shall have occurred or circumstance shall exist that, in combination
with any other events or circumstances, would result in any Material Adverse
Effect.

 

7.5           Agreements and Documents. The Purchaser shall have received the
following agreements and documents, each of which shall be in full force and
effect:

 

(a)          the employment agreements in substantially the form of Exhibits D-1
and D-2, which have been duly executed by the Persons that are a party thereto
(the “Employment Agreements”);

 

(b)          certificates duly executed by the Selling Unit Holders and
containing the representation and warranty of the Selling Unit Holders that the
conditions set forth in Sections 7.1, 7.2, 7.3, 7.4, 7.6, 7.7, and 7.8 have been
duly satisfied (the “Sellers Closing Certificate”); and

 

(c)          Assignments from the Selling Unit Holders in the form attached
hereto as Exhibit E signed by the Selling Unit Holders assigning to Purchaser
all of the issued and outstanding Company Units.

 

7.6           No Restraints. No temporary restraining order, preliminary or
permanent injunction or other order preventing the consummation of any of the
Transactions shall have been issued by any court of competent jurisdiction and
remain in effect, and there shall not be any Legal Requirement enacted or deemed
applicable to any of the Transactions that makes consummation thereof illegal.

 

 24 

 

 

7.7           No Legal Proceedings. No Governmental Body and no other Person
shall have commenced or threatened to commence any Legal Proceeding: (a)
challenging any of the Transactions or seeking the recovery of damages in
connection with any of the Transactions; (b) seeking to prohibit or limit the
exercise by the Purchaser of any material right pertaining to its ownership of
the Company Units; (c) that may have the effect of preventing, delaying, making
illegal or otherwise interfering with any of the Transactions; or (d) seeking to
compel the Company, the Purchaser or any Affiliate of the Purchaser to dispose
of or hold separate any material assets as a result of any of the Transactions.

 

7.8           No Securities or Derivatives. Other than the Company Units held by
the Purchaser following the Closing, following the Closing there shall be no:
(a) outstanding subscription, option, call, convertible note, warrant or right
(whether or not currently exercisable) to acquire any Company Units or other
securities of the Company or any derivative of any of the foregoing; (b)
outstanding security, instrument or obligation that is or may become convertible
into or exchangeable for any Company Units or other securities of the Company or
any derivative of any of the foregoing; or (c) contract under which the Company
is or may become obligated to sell or otherwise issue any Company Units or any
other securities, including any promise or commitment to grant securities of the
Company to an employee of or other service provider to the Company.

 

Article 8

Conditions Precedent to Obligations of the Selling Unit Holders

 

The Selling Unit Holders’ obligation to sell the Units and to take the other
actions required to be taken by the Selling Unit Holders at the Closing is
subject to the Purchaser making the payments provided for in Section 1.2 of this
Agreement and the satisfaction (or waiver), at or prior to the Closing, of each
of the following conditions:

 

8.1           Accuracy of Representations. Each of the representations and
warranties of Purchaser contained in this Agreement shall be true (determined
for this purpose without giving effect to any materiality, Material Adverse
Effect or similar qualifications contained therein) in each case at and as of
the Closing Date as though then made and as though the Closing Date had been
substituted for the date of this Agreement throughout such representations and
warranties (except that any such representation or warranty expressly made as of
a specified date shall only need to have been true on and as of such date),
except for such failures to be true and correct that have not had, individually
or in the aggregate, a Material Adverse Effect.

 

8.2           Performance of Covenants. All of the covenants and obligations
that the Purchaser is required to comply with or to perform at or prior to the
Closing shall have been complied with and performed, except for any such
nonperformance or noncompliance that has not impaired or delayed the Purchaser’s
ability to consummate the Transactions.

 

8.3           Documents. The Company and the Selling Unit Holders shall have
received a certificate duly executed on behalf of the Purchaser by an officer of
the Purchaser and containing the representation and warranty of the Purchaser
that the conditions set forth in Sections 8.1, 8.2, 8.4 and 8.5 have been
satisfied.

 

 25 

 

 

8.4           No Restraints. No temporary restraining order, preliminary or
permanent injunction or other order preventing the consummation of the sale of
the Units shall have been issued by any court of competent jurisdiction and
remain in effect, and there shall not be any Legal Requirement enacted or deemed
applicable to the sale of the Units that makes consummation thereof illegal.

 

8.5           No Legal Proceedings. No Governmental Body and no other Person
shall have commenced or threatened to commence any Legal Proceeding identified
in Section 7.7.

 

Article 9

Termination

 

9.1           Termination Events. This Agreement may be terminated prior to the
Closing:

 

(a)          by the mutual written consent of the Purchaser, the Company and the
Selling Unit Holders;

 

(b)          by the Purchaser if the Closing has not taken place on or before
5:00 p.m. (Mountain Time) on January 25, 2018;

 

(c)          by the Selling Unit Holders if the Closing has not taken place on
or before 5:00 p.m. (Mountain Time) on January 25, 2018;

 

(d)          by either the Purchaser or all the Selling Unit Holders if: (i) a
court of competent jurisdiction or other Governmental Body shall have issued a
final and non-appealable order, decree or ruling, or shall have taken any other
action, having the effect of permanently restraining, enjoining or otherwise
prohibiting the sale of the Units pursuant to this Agreement; or (ii) there
shall be any Legal Requirement enacted, promulgated, issued or deemed applicable
to the sale of the Units by any Governmental Body that would make the sale of
the Units pursuant to this Agreement illegal;

 

(e)          by the Purchaser if: (i) any of the representations and warranties
of the Company and the Selling Unit Holders contained in this Agreement shall be
inaccurate as of the date of this Agreement, or shall have become inaccurate as
of a date subsequent to the date of this Agreement, such that the condition set
forth in Section 7.1 would not be satisfied; or (ii) any of the covenants of the
Company or the Selling Unit Holders contained in this Agreement shall have been
breached such that the condition set forth in Section 7.2 would not be
satisfied; provided, however, that if an inaccuracy in any of the
representations and warranties of the Company and the Selling Unit Holders as of
a date subsequent to the date of this Agreement or a breach of a covenant by the
Company or the Selling Unit Holders is curable by the Company or the Selling
Unit Holders through the use of reasonable efforts within 15 days after the
Purchaser notifies the Selling Unit Holders in writing of the existence of such
inaccuracy or breach (the “Company Cure Period”), then the Purchaser may not
terminate this Agreement under this Section 9.1(e) as a result of such
inaccuracy or breach prior to the expiration of the Company Cure Period, so long
as the Company and the Selling Unit Holders, during the Company Cure Period,
continue to exercise commercially reasonable efforts to cure such inaccuracy or
breach (it being understood that the Purchaser may not terminate this Agreement
pursuant to this Section 9.1(e) with respect to such inaccuracy or breach if
such inaccuracy or breach is cured prior to the expiration of the Company Cure
Period); or

 

 26 

 

 

(f)          by the Selling Unit Holders if: (i) any of the Purchaser’s
representations and warranties contained in this Agreement shall be inaccurate
as of the date of this Agreement, or shall have become inaccurate as of a date
subsequent to the date of this Agreement, such that the condition set forth in
Section 8.1 would not be satisfied; or (ii) if any of the Purchaser’s covenants
contained in this Agreement shall have been breached such that the condition set
forth in Section 8.2 would not be satisfied; provided, however, that if an
inaccuracy in any of the Purchaser’s representations and warranties as of a date
subsequent to the date of this Agreement or a breach of a covenant by the
Purchaser is curable by the Purchaser through the use of reasonable efforts
within 15 days after the Selling Unit Holders notify the Purchaser in writing of
the existence of such inaccuracy or breach (the “Purchaser Cure Period”), then
the Selling Unit Holders may not terminate this Agreement under this Section
9.1(f) as a result of such inaccuracy or breach prior to the expiration of the
Purchaser Cure Period, so long as the Purchaser, during the Purchaser Cure
Period, continues to exercise commercially reasonable efforts to cure such
inaccuracy or breach (it being understood that the Selling Unit Holders may not
terminate this Agreement pursuant to this Section 9.1(f) with respect to such
inaccuracy or breach if such inaccuracy or breach is cured prior to the
expiration of the Purchaser Cure Period).

 

9.2           Termination Procedures. If the Purchaser wishes to terminate this
Agreement pursuant to Section 9.1, the Purchaser shall deliver to the Selling
Unit Holders a written notice stating that the Purchaser is terminating this
Agreement and setting forth a brief description of the basis on which the
Purchaser is terminating this Agreement. If the Selling Unit Holders unanimously
wish to terminate this Agreement pursuant to Section 9.1, the both Selling Unit
Holders shall deliver to the Purchaser a written notice stating that they are
terminating this Agreement and setting forth a brief description of the basis on
which they are terminating this Agreement.

 

9.3           Effect of Termination. If this Agreement is terminated pursuant to
Section 9.1, all further obligations of the parties under this Agreement shall
terminate; provided, however, that: (a) none of the Company, the Selling Unit
Holders, or the Purchaser shall be relieved of any obligation or Liability
arising from any willful breach by such party of any provision of this
Agreement; and (b) the parties shall, in all events, remain bound by and
continue to be subject to the provisions set forth in Section 6.2, this Section
9.3, and Article 11.

 

 27 

 

 

Article 10

Survival

 

10.1         Survival. The representations and warranties of the parties
contained herein, and the indemnification obligations with respect thereto,
shall survive the Closing for a period of twelve (12) months from the Closing
Date, except that the representations and warranties of the (a) Company and
Selling Unit Holders in Section 2.1 (Due Organization, etc.), Section 2.2
(Charter Documents), Section 2.3 (Capitalization), Section 2.7 (Title to
Assets), Section 2.13 (Tax Matters), Section 2.18 (“Corporate Authority”),
Section 2.20 (Brokers), (the “Company Fundamental Representations”); (b) Selling
Unit Holders in Section 3.1 (“Ownership”), Section 3.2 (Selling Unit Holder
Authority; Binding Nature), Section 3.3 (“Capacity”), Section 3.4 (“Ability to
Perform”), and Section 3.7 (Brokers) (the “Seller Fundamental Representations”),
and (c) the representations and warranties of Purchaser in Section 4.1 (Due
Incorporation), Section 4.3 (Authority; Binding Nature), and Section 4.5
(Brokers) (the “Purchaser Fundamental Representations”), shall survive the
Closing for a period of five (5) years. The covenants and obligations of the
parties hereto contained herein that are required to be performed prior to the
Closing, shall survive the Closing for a period of six (6) months. The covenants
and obligations of the parties hereto contained herein that are required to be
performed following the Closing shall survive the Closing for the period
contemplated by their terms, but in no event shall a covenant, or the
indemnification obligations with respect thereto, survive for a period in excess
of three (3) years from the last date on which such covenant was required to be
performed. Notwithstanding the foregoing, claims based upon allegations of fraud
in connection with this Agreement may be brought without limitation by the
foregoing survival periods.

 

Article 11

Miscellaneous Provisions

 

11.1         Further Assurances. Each party hereto shall execute and cause to be
delivered to each other party hereto such instruments and other documents, and
shall take such other actions, as such other party may reasonably request (prior
to, at or after the Closing) for the purpose of carrying out or evidencing any
of the Transactions.

 

11.2         Fees and Expenses. Purchaser to this Agreement shall bear and pay
all fees, costs and expenses that have been incurred or that are incurred in the
future by such party in connection with the Transactions, including all fees,
costs and expenses incurred by such party in connection with or by virtue of:
(a) the negotiation, preparation and review of this Agreement and all
agreements, certificates, opinions and other instruments and documents delivered
or to be delivered in connection with the Transactions; (b) the preparation and
submission of any filing or notice required to be made or given in connection
with any of the Transactions, and the obtaining of any Consent required to be
obtained in connection with any of the Transactions; and (c) the consummation of
the Transactions.

 

11.3         Notices. Any notice or other communication required or permitted to
be delivered to any party under this Agreement shall be in writing and shall be
deemed properly delivered, given and received: (a) if delivered by hand, when
delivered; (b) if sent by electronic mail, telegram, cablegram or other
electronic transmission, upon delivery; (c) if sent by registered, certified or
first class mail, the third Business Day after being sent; and (c) if sent by
overnight delivery via a national courier service, one business day after being
sent, in each case to the address or email address set forth beneath the name of
such party below (or to such other address, email address or facsimile telephone
number as such party shall have specified in a written notice given to the other
parties hereto):

 

 28 

 

 

If to the Purchaser:

 

Vegalab, Inc.

______________________

______________________

Attention: David Selakovic

Email: dds@vegalab.com

 

If to the Company or the Selling Unit Holders:

 

The Agronomy Group, LLC

______________________

______________________

Attention: Jeffry Hill

Email: jhill@the agronomygroup.com

 

11.4         Headings. The bold-faced headings contained in this Agreement are
for convenience of reference only, shall not be deemed to be a part of this
Agreement and shall not be referred to in connection with the construction or
interpretation of this Agreement.

 

11.5         Counterparts and Exchanges by Electronic Transmission. This
Agreement may be executed in several counterparts, each of which shall
constitute an original and all of which, when taken together, shall constitute
one agreement. The exchange of a fully executed Agreement (in counterparts or
otherwise) by electronic transmission in .PDF format shall be sufficient to bind
the parties to the terms and conditions of this Agreement.

 

11.6         Governing Law; Indemnification Claims; Waiver of Jury Trial.

 

(a)          Governing Law. This Agreement shall be construed in accordance
with, and governed in all respects by, the internal laws of the State of
California (without giving effect to principles of conflicts of laws).

 

(b)          Venue. Any Legal Proceeding relating to this Agreement or the
enforcement of any provision of this Agreement (including a Legal Proceeding
based upon intentional misrepresentation or fraud) may be brought or otherwise
commenced exclusively in any state or federal court located in Fresno County,
California. Each party to this Agreement: (i) expressly and irrevocably consents
and submits to the jurisdiction of each state and federal court located in
Washoe County, Nevada (and each appellate court located in the state of Nevada)
in connection with any such Legal Proceeding; (ii) agrees that each state and
federal court located in Washoe County, Nevada shall be deemed to be a
convenient forum; and (iii) agrees not to assert (by way of motion, as a defense
or otherwise), in any such Legal Proceeding commenced in any state or federal
court located in Washoe County, Nevada, any claim that such party is not subject
personally to the jurisdiction of such court, that such Legal Proceeding has
been brought in an inconvenient forum, that the venue of such proceeding is
improper or that this Agreement or the subject matter of this Agreement may not
be enforced in or by such court.

 

 29 

 

 

(c)          WAIVER OF JURY TRIAL. THE PARTIES WAIVE ANY RIGHT TO TRIAL BY JURY
IN ANY PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
CONTEMPLATED TRANSACTION, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
SOUNDING IN CONTRACT OR OTHERWISE. THE PARTIES AGREE THAT ANY OF THEM MAY FILE A
COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING,
VOLUNTARY, AND BARGAINED-FOR AGREEMENT AMONG THE PARTIES IRREVOCABLY TO WAIVE
TRIAL BY JURY AND THAT ANY PROCEEDING BETWEEN THEM RELATING TO THIS AGREEMENT OR
ANY CONTEMPLATED TRANSACTION SHALL INSTEAD BE TRIED IN A COURT OF COMPETENT
JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.

 

11.7         Dispute Resolution. Except as provided in any provision of this
Agreement that provides for relief by way of specific performance, injunction or
other equitable relief, if any dispute arises out of this Agreement, the
"complaining party" shall give the "other party" written notice of such dispute.
The other party shall have ten (10) business days to resolve the dispute to the
complaining party's satisfaction. If the dispute is not resolved by the end of
such period, the parties shall proceed to mediation. The mediation shall be
conducted using a mediator or mediation service of mutual choice. If a selection
cannot be made, the mediation services of the American Arbitration Association
shall be used. The parties shall share equally in the cost of the mediation. In
the event the dispute remains unresolved following mediation, the parties shall
submit the matter to binding arbitration. There shall be one arbitrator. If the
Parties cannot agree to an arbitrator or to an arbitration service, the American
Arbitration Association shall be used pursuant to its Commercial Rules then
existing. California Code of Civil Procedure section 1283.05 is incorporated
into this Agreement by this reference. The prevailing Party in an arbitration or
any court action shall be entitled to its reasonable costs and attorneys' fees
and the arbitrator shall make that award. Venue for any mediation, arbitration
or court action shall be Fresno, California unless the parties agree otherwise.
This Agreement and each of its terms shall be governed by and construed in
accordance with the laws of the State of California.

 

11.8         Successors and Assigns. This Agreement shall be binding upon: (a)
the Company and its successors and assigns (if any); (b) the Selling Unit
Holders and their respective personal representatives, executors,
administrators, estates, heirs, successors and assigns (if any); and (c) the
Purchaser and its successors and assigns (if any). This Agreement shall inure to
the benefit of: (i) the Company; (ii) the Selling Unit Holders; (iii) the
Purchaser; and (iv) the respective personal representatives, executors,
administrators, estates, heirs, successors and assigns (if any) of the
foregoing. After the Closing, the Purchaser may freely assign any or all of its
rights under this Agreement, in whole or in part, to any other Person without
obtaining the consent or approval of any other party hereto or of any other
Person.

 

11.9         Remedies Cumulative; Specific Performance. The rights and remedies
of the parties hereto shall be cumulative (and not alternative). The parties to
this Agreement agree that, in the event of any breach or threatened breach by
any party to this Agreement of any covenant, obligation or other provision set
forth in this Agreement, for the benefit of any other party to this Agreement:
(a) such other party shall be entitled (in addition to any other remedy that may
be available to it) to: (i) a decree or order of specific performance or
mandamus to enforce the observance and performance of such covenant, obligation
or other provision; and (ii) an injunction restraining such breach or threatened
breach; and (b) such other party shall not be required to provide any bond or
other security in connection with any such decree, order or injunction or in
connection with any related action or Legal Proceeding.

 

 30 

 

 

11.10         Waiver. No failure on the part of any Person to exercise any
power, right, privilege or remedy under this Agreement, and no delay on the part
of any Person in exercising any power, right, privilege or remedy under this
Agreement, shall operate as a waiver of such power, right, privilege or remedy;
and no single or partial exercise of any such power, right, privilege or remedy
shall preclude any other or further exercise thereof or of any other power,
right, privilege or remedy. No Person shall be deemed to have waived any claim
arising out of this Agreement, or any power, right, privilege or remedy under
this Agreement, unless the waiver of such claim, power, right, privilege or
remedy is expressly set forth in a written instrument duly executed and
delivered on behalf of such Person; and any such waiver shall not be applicable
or have any effect except in the specific instance in which it is given.

 

11.11         Amendments. This Agreement may not be amended, modified, altered
or supplemented other than by means of a written instrument duly executed and
delivered: (a) prior to the Closing Date, by the Purchaser, the Company and the
Selling Unit Holders; and (b) after the Closing Date, by the Purchaser and the
Selling Unit Holders.

 

11.12         Severability. In the event that any provision of this Agreement,
or the application of any such provision to any Person or set of circumstances,
shall be determined to be invalid, unlawful, void or unenforceable to any
extent, the remainder of this Agreement, and the application of such provision
to Persons or circumstances other than those as to which it is determined to be
invalid, unlawful, void or unenforceable, shall not be impaired or otherwise
affected and shall continue to be valid and enforceable to the fullest extent
permitted by law.

 

11.13         Parties in Interest. None of the provisions of this Agreement is
intended to provide any rights or remedies to any Person other than the parties
hereto and their respective successors and assigns (if any).

 

11.14         Entire Agreement. This Agreement and the other agreements referred
to herein set forth the entire understanding of the parties hereto relating to
the subject matter hereof and thereof and supersede all prior agreements and
understandings among or between any of the parties relating to the subject
matter hereof and thereof, including the Purchase Option Agreement dated
November 10, 2017.

 

11.15         Construction.

 

(a)          Gender; Etc. For purposes of this Agreement, whenever the context
requires: the singular number shall include the plural, and vice versa; the
masculine gender shall include the feminine and neuter genders; the feminine
gender shall include the masculine and neuter genders; and the neuter gender
shall include the masculine and feminine genders.

 

 31 

 

 

(b)          Currency. All references in this Agreement and in any Transactional
Agreements to “$” and “Dollars” are to U.S. dollars.

 

(c)          Ambiguities. The parties hereto agree that any rule of construction
to the effect that ambiguities are to be resolved against the drafting party
shall not be applied in the construction or interpretation of this Agreement.

 

(d)          Including. As used in this Agreement, the words “include” and
“including,” and variations thereof, shall not be deemed to be terms of
limitation, but rather shall be deemed to be followed by the words “without
limitation.”

 

(e)          References. Except as otherwise indicated, all references in this
Agreement to “Sections,” “Schedules” and “Exhibits” are intended to refer to
Sections of this Agreement and Schedules and Exhibits to this Agreement.

 

(f)          Language. To the extent that this Agreement, any Transactional
Agreement or any other agreements related to the transactions contemplated
hereby are translated into a language other than English, and a conflict arises
between the English language version and the translated version, the English
version will control in all cases.

 

[Remainder of page intentionally left blank]

 

 32 

 

  

The parties hereto have caused this Agreement to be executed and delivered as of
the date first written above.

 

  Vegalab, Inc.   a Nevada corporation         By: /s/ Davis Selakovic   Name:
David Selakovic   Title: CEO         The Agronomy Group, LLC   a California
limited liability company         By: /s/Jeffrey Hill   Name: Jeffry Hill  
Title: Managing Member         “Selling Unit Holders”:       /s/ Jeffry Hill  
Jeffry Hill       /s/ Ryan Sweeney   Ryan Sweeney

 

Signature Page to Member Units Purchase Agreement

 

 

 

 

EXHIBIT A

 

DEFINITIONS

 

1.For purposes of the Agreement, the following capitalized terms have the stated
meanings.

 

Acquisition Transaction. “Acquisition Transaction” shall mean any transaction or
series of transactions involving:

 

(a)          the sale, license or disposition of all or a material portion of
the Company’s business or assets;

 

(b)          the issuance, disposition or acquisition of: (i) any Units or other
equity security of the Company; (ii) any option, call, warrant or right (whether
or not immediately exercisable) to acquire any Unit or other equity security of
the Company; or (iii) any security, instrument or obligation that is or may
become convertible into or exchangeable for any Unit or other equity security of
the Company; or

 

(c)          any merger, consolidation, business combination, conversion,
reorganization, or similar transaction involving the Company.

 

Affiliate. “Affiliate” shall mean, with respect to any specified Person, any
other Person which, directly or indirectly, through one or more intermediaries,
controls, is under common control with, or is controlled by, such specified
Person.

 

Agreement. “Agreement” shall mean the Member Unit Purchase Agreement to which
this Exhibit A is attached (including the Schedules), as it may be amended from
time to time.

 

Business Day. “Business Day” means any day that is not a Saturday, a Sunday or
other day on which banks in Reno, Nevada are required or authorized by Legal
Requirement to be closed.

 

Cash. “Cash” means the aggregate cash and cash equivalents of the Company, as
determined in accordance with GAAP consistently applied, other than such cash
and cash equivalents restricted from use or used to pay Transaction Expenses.

 

Closing Balance Sheet. “Closing Balance Sheet” is defined in Exhibit C to the
Agreement.

 

Company Contract. “Company Contract” shall mean any Contract: (a) to which the
Company; (b) by which the Company or any of its assets, is or may become bound
or under which the Company has, or may become subject to, any obligation; or (c)
under which the Company has or may acquire any right or interest.

 

Company Employee. “Company Employee” shall mean any current or former employee,
independent contractor, consultant or manager of the Company.

 

 A-1 

 

 

Company IP. “Company IP” shall mean all Technology and Intellectual Property
Rights in which the Company has (or purports to have) an ownership interest,
holds in its name, or has a license or similar right.

 

Company Product. “Company Product” shall mean the water materials, insecticides,
nematicides, fungicides, spore controllers, bacteria, beneficials, foliar
fertilizers, liquid fertilizers, organics, and pollination aids, that are
currently being or at any time have been, developed or in the process of being
developed, manufactured, supported, marketed, distributed, licensed, sold or
made available by the Company.

 

Consent. “Consent” shall mean any approval, consent, ratification, permission,
waiver or authorization (including any Governmental Authorization).

 

Contract. “Contract” shall mean any written, oral or other agreement, contract,
subcontract, lease, license, covenant, understanding, arrangement, instrument,
note, warranty, insurance policy, benefit plan or legally binding commitment or
undertaking of any nature.

 

Employment Agreements. “Employment Agreements” is defined in Section 7.5(a).

 

Encumbrance. “Encumbrance” shall mean any lien, pledge, hypothecation, charge,
mortgage, security interest, encumbrance, claim, option, right at first refusal,
reservation, license, easement, encroachment or restriction of any nature.

 

Entity. “Entity” shall mean any corporation (including any non-profit
corporation), general partnership, limited partnership, limited liability
partnership, joint venture, estate, trust, company (including any limited
liability company or joint stock company), firm or other enterprise,
association, organization or entity.

 

Environmental Claim. “Environmental Claim” shall mean any action, order from a
Governmental Body, lien, fine, penalty, or, as to each, any settlement or
judgment arising therefrom, by or from any Person alleging liability of whatever
kind or nature (including liability or responsibility for the costs of
enforcement proceedings, investigations, cleanup, governmental response, removal
or remediation, natural resources damages, property damages, personal injuries,
medical monitoring, penalties, contribution, indemnification and injunctive
relief) arising out of, based on or resulting from: (a) the presence, Release
of, or exposure to, any Hazardous Materials; or (b) any actual or alleged
non-compliance with any Environmental Law or term or condition of any
Environmental Permit.

 

 A-2 

 

 

Environmental Law. “Environmental Law” shall mean: (a) the common law; and (b)
all Legal Requirements, by-laws, orders, instruments, directives, decisions,
injunctions and judgments of any government, local government, international,
supranational, executive, administrative, judicial or regulatory authority or
agency and all approved codes of practice (whether voluntary or compulsory)
relating to the protection of the environment or of human health or safety or
welfare or to the manufacture, formulation, processing, treatment, storage,
containment, labeling, handling, transportation, distribution, recycling, reuse,
release, disposal, removal, remediation, abatement or clean-up of any
Contaminant and any amendment thereto and any and all regulations, orders and
notices made or served thereunder or pursuant thereto). The term “Environmental
Law” includes, without limitation, the following (including their implementing
regulations and any state analogs): the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as amended by the Superfund Amendments
and Reauthorization Act of 1986, 42 U.S.C. §§ 9601 et seq (“CERCLA”).; the Solid
Waste Disposal Act, as amended by the Resource Conservation and Recovery Act of
1976, as amended by the Hazardous and Solid Waste Amendments of 1984, 42 U.S.C.
§§ 6901 et seq.; the Federal Water Pollution Control Act of 1972, as amended by
the Clean Water Act of 1977, 33 U.S.C. §§ 1251 et seq.; the Toxic Substances
Control Act of 1976, as amended, 15 U.S.C. §§ 2601 et seq.; the Emergency
Planning and Community Right-to-Know Act of 1986, 42 U.S.C. §§ 11001 et seq.;
the Clean Air Act of 1966, as amended by the Clean Air Act Amendments of 1990,
42 U.S.C. §§ 7401 et seq.; and the Occupational Safety and Health Act of 1970,
as amended, 29 U.S.C. §§ 651 et seq

 

Environmental Notice. “Environmental Notice” shall mean any written directive,
notice of violation or infraction, or notice respecting any Environmental Claim
relating to actual or alleged non-compliance with any Environmental Law or any
term or condition of any Environmental Permit.

 

Environmental Permit. “Environmental Permit” shall mean any Permit, letter,
clearance, consent, waiver, closure, exemption, decision or other action
required under or issued, granted, given, authorized by or made pursuant to
Environmental Law.

 

GAAP. “GAAP” shall mean generally accepted accounting principles in the United
States set forth in the opinions and pronouncements of the Accounting Principles
Board and the American Institute of Certified Public Accountants and statements
and pronouncements of the Financial Accounting Standards Board, that are
applicable to the circumstances of the date of determination, consistently
applied.

 

Governmental Authorization. “Governmental Authorization” shall mean any: (a)
permit, license, certificate, franchise, permission, clearance, registration,
qualification or authorization issued, granted, given or otherwise made
available by or under the authority of any Governmental Body or pursuant to any
Legal Requirement; or (b) right under any Contract with any Governmental Body.

 

Governmental Body. “Governmental Body” shall mean any: (a) nation, state,
commonwealth, province, territory, county, municipality, district or other
jurisdiction of any nature; (b) federal, state, local, municipal, foreign or
other government; or (c) governmental or quasi-governmental authority of any
nature (including any governmental division, department, agency, commission,
instrumentality, official, organization, unit, body or Entity and any court or
other tribunal).

 

Hazardous Materials. “Hazardous Materials” shall mean: (a) any material,
substance, chemical, waste, product, derivative, compound, mixture, solid,
liquid, mineral or gas, in each case, whether naturally occurring or manmade,
that is hazardous, acutely hazardous, toxic, or words of similar import or
regulatory effect under Environmental Laws; and (b) any petroleum or
petroleum-derived products, radon, radioactive materials or wastes, asbestos in
any form, lead or lead-containing materials, urea formaldehyde foam insulation,
and polychlorinated biphenyls

 

 A-3 

 

 

Indebtedness. “Indebtedness” Indebtedness of any Person means, without
duplication, (a) the unpaid principal amount of, and accrued interest on, all
indebtedness for borrowed money of such Person, (b) any obligations of such
Person evidenced by any note, bond, debenture, mortgage or other debt instrument
or debt security, (c) any liability of such Person in respect of banker’s
acceptances or letters of credit (but, in each case, only to the extent and in
the amount drawn), (d) any liability under interest rate swap, hedging or
similar agreements, (e) all obligations created or arising under any conditional
sale or other title retention agreement, (f) all obligations secured by an
Encumbrance on any assets of Company, (g) all obligations under leases which
shall have been or should be, in accordance with GAAP, recorded as capital
leases, (h) all indebtedness referred to above which is directly or indirectly
guaranteed by such Person, and (i) all interest, fees, prepayment premiums,
penalties, fees and other expenses owed with respect to the Indebtedness
referred to above.

 

Intellectual Property Rights. “Intellectual Property Rights” shall mean all
rights of the following types, which may exist or be created under the laws of
any jurisdiction in the world: (a) rights associated with works of authorship,
including exclusive exploitation rights, copyrights and Moral Rights; (b)
trademark and trade name rights and similar rights; (c) trade secret rights; (d)
patent and industrial property rights; (e) other proprietary rights in
Technology; and (f) rights in or relating to registrations, renewals,
extensions, combinations, divisions, and reissues of, and applications for, any
of the rights referred to in clauses “(a)” through “(e)” above.

 

Knowledge. A Person shall be deemed to have “Knowledge” of a particular fact or
other matter if: (a) such individual is actually aware of such fact or other
matter; or (b) a prudent individual should have known such fact or other matter
under the circumstances. The Company shall be deemed to have “Knowledge” of a
particular fact or other matter if any of the Selling Unit Holders has Knowledge
of such fact or other matter.

 

Legal Proceeding. “Legal Proceeding” shall mean any action, suit, litigation,
arbitration, proceeding (including any civil, criminal, administrative,
investigative or appellate proceeding), hearing, inquiry, audit, examination or
investigation commenced, brought, conducted or heard by or before, or otherwise
involving, any court or other Governmental Body or any arbitrator or arbitration
panel.

 

Legal Requirement. “Legal Requirement” shall mean any federal, state, local,
municipal, foreign or other law, statute, constitution, principle of common law,
resolution, ordinance, code, edict, decree, rule, regulation, ruling or
requirement issued, enacted, adopted, promulgated, implemented or otherwise put
into effect by or under the authority of any Governmental Body.

 

 A-4 

 

 

Liability. “Liability” shall mean any debt, obligation, duty or liability of any
nature (including any unknown, undisclosed, unmatured, unaccrued, unasserted,
contingent, indirect, conditional, implied, vicarious, derivative, joint,
several or secondary liability), regardless of whether such debt, obligation,
duty or liability would be required to be disclosed on a balance sheet prepared
in accordance with GAAP and regardless of whether such debt, obligation, duty or
liability is immediately due and payable.

 

Material Adverse Effect. “Material Adverse Effect” shall mean any change, event,
effect, claim, circumstance or matter (each, an “Effect”) that (individually or
considered together with all other Effects) has had, or would reasonably be
expected to have a material adverse effect on: (a) the business, condition,
prospects, assets, liabilities, financial condition, operating results or
operations of the Company; (b) the Purchaser’s right to own, or to receive
distributions with respect to, the Units of the Company; or (c) the ability of
the Company to perform any of its material covenants or obligations under this
Agreement or under any other Contract or instrument executed, delivered or
entered into in connection with any of the transactions contemplated by this
Agreement; provided, however, that Effects resulting from any event, occurrence,
fact, condition or change, directly or indirectly, arising out of or
attributable to: (i) any changes (after the date hereof) in GAAP or Legal
Requirements (other than those related to Environmental Laws); (ii) any change
in general economic, political or market conditions in the industries or markets
in which the Company operates or affecting United States or foreign economies in
general; (iii) acts of war (whether or not declared), armed hostilities, or
terrorism, or the escalation or worsening thereof; or (iv) any action required
or permitted by this Agreement or any action taken (or omitted to be taken) with
the written consent of or at the written request of Purchaser, shall not be
deemed to have or constitute a Material Adverse Effect.

 

Moral Rights. “Moral Rights” means any right to claim authorship to or to object
to any distortion, mutilation, or other modification or other derogatory action
in relation to a work, whether or not such would be prejudicial to the author’s
reputation, and any similar right, such as recognition of authorship or access
to work, existing under common or statutory law of any country in the world or
under any treaty, regardless of whether or not such right is denominated or
generally referred to as a “moral right.”

 

Permitted Liens. “Permitted Liens” shall mean (a) any lien for current Taxes not
yet due and payable in the ordinary course of business or that may thereafter be
paid without penalty or that are being contested in good faith by appropriate
proceedings and as to which adequate reserves have been made with respect
thereto on the Company Financial Statements; (b) those Encumbrances set forth in
the Company Financial Statements; (c) mechanics’, carriers’, workmen’s,
repairmen’s, landlord or other like liens arising or incurred in the ordinary
course of business; and (d) Encumbrances arising under original purchase price
conditional sales contracts and equipment leases with third parties entered into
in the ordinary course of business.

 

Person. “Person” shall mean any individual, Entity or Governmental Body.

 

 A-5 

 

 

Post-Closing Tax Period. “Post-Closing Tax Period” means any taxable period
beginning after the Closing Date and the portion of any Straddle Period
beginning after the Closing Date.

 

Pre-Closing Tax Period. “Pre-Closing Tax Period” means any taxable period ending
on the Closing Date and the portion of any Straddle Period ending on and
including the Closing Date.

 

Purchaser Cure Period. “Purchaser Cure Period” is defined in Section 9.1(f).

 

Registered IP. “Registered IP” shall mean all Intellectual Property Rights that
are registered, filed or issued under the authority of, with or by any
Governmental Body, including all patents, registered copyrights, registered
trademarks, domain names and all applications for any of the foregoing.

 

Related Party. “Related Party” shall mean: (a) each Selling Unit Holder of the
Company; (b) each individual who is, or who has at any time since inception
been, an officer or manager of the Company; (c) each member of the immediate
family of each of the individuals referred to in clauses “(a),” and “(b)” above;
and (d) any trust or other Entity (other than the Company) in which any one of
the Persons referred to in clauses “(a),” “(b)” and “(c)” above holds (or in
which more than one of such Persons collectively hold), beneficially or
otherwise, a material voting, proprietary or equity interest.

 

Release. “Release” shall mean any actual or threatened release, spilling,
leaking, pumping, pouring, emitting, emptying, discharging, injecting, escaping,
leaching, dumping, abandonment, disposing or allowing to escape or migrate into
or through the environment (including, without limitation, ambient air (indoor
or outdoor), surface water, groundwater, land surface or subsurface strata or
within any building, structure, facility or fixture).

 

Representatives. “Representatives” shall mean officers, directors, employees,
agents, attorneys, accountants, advisors and representatives.

 

Selling Unit Holders. “Selling Unit Holders” means Jeffry Hill and Ryan Sweeney,
each of which owns 10,000,000 Units of the Company.

 

Subsidiary. An entity shall be deemed to be a “Subsidiary” of another Person if
such Person directly or indirectly owns or purports to own, beneficially or of
record: (a) an amount of voting securities of or other interests in such Entity
that is sufficient to enable such Person to elect at least a majority of the
members of such Entity’s board of directors or other governing body; or (b) at
least 50% of the outstanding equity, voting, beneficial or financial interests
in such Entity.

 

Tax Matter. “Tax Matter” means any inquiry, claim, assessment, examination,
audit, litigation or similar event with respect to Taxes.

 

 A-6 

 

 

Tax Returns. “Tax Returns” means returns, declarations, reports, claims for
refund, information returns or other documents (including any amendments,
related or supporting schedules, statements or other information) filed or
required to be filed in connection with the determination, assessment or
collection of Taxes of any Party or the administration of any laws, regulations
or administrative requirements relating to any Taxes.

 

Tax. “Tax” (or “Taxes”) means all federal, state, local, foreign (i.e. non-U.S.)
and other net income, gross income, gross receipts, sales, use, value added, ad
valorem, transfer, franchise, profits, capital stock, net worth, add-on minimum,
escheat, unclaimed property, registration, license, lease, service, service use,
withholding, payroll, employment, unemployment, excise, severance, stamp,
documentary, transfer, occupation, premium, property or windfall profits taxes,
charges, levies, fees, customs, duties or other taxes, or similar charges or
assessments imposed by a Taxing Authority, together with any interest and any
penalties, additions to tax or additional amounts with respect thereto.

 

Taxing Authority. “Taxing Authority” means the IRS and any other Governmental
Body (and any subdivision, agency or authority thereof) responsible for the
administration, collection or imposition of any U.S. or non-U.S. Tax.

 

Technology. “Technology” shall mean sales methodologies and processes, designs
and assemblies, models, databases, diagrams, formulae, inventions (whether or
not patentable), know-how, methods, manufacturing processes, materials
specifications, proprietary information, protocols, schematics, manufacturing
specifications, tooling, software, software code, techniques, works of
authorship and other forms of technology (whether or not embodied in any
tangible form and including all tangible embodiments of the foregoing, such as
instruction manuals, laboratory notebooks, prototypes, samples, studies and
summaries).

 

Transaction Expenses. “Transaction Expenses” means (i) all fees and expenses
payable by the Company in connection with the transactions contemplated by this
Agreement and the Transactional Agreements, including, whether accrued or not,
fees and expenses payable to all attorneys, accountants, financial advisors and
other professionals and bankers’, brokers’ or finders’ fees for persons engaged
by the Company or any Selling Unit Holder, and (ii) any bonus or severance
benefit (or similar payment obligation) made or provided, or required to be made
or provided, by the Company, solely as a result of the transactions contemplated
by this Agreement, each as set forth in the statement delivered pursuant to
Section 1.2(d).

 

Transactional Agreements. “Transactional Agreements” shall mean: (a) the
Agreement and all exhibits and schedules thereto; (b) the Warrant, (c) the
Employment Agreements, and (d) the Assignments from the Selling Unit Holders
provided for in Section 7.5(d).

 

Transactions. “Transactions” shall mean: (a) the execution and delivery of the
respective Transactional Agreements, and (b) all of the transactions
contemplated by the respective Transactional Agreements, including: (i) the sale
of the Units by the Selling Unit Holders to the Purchaser in accordance with the
Agreement; and (ii) the performance by the Company, the Selling Unit Holders and
the Purchaser of their respective obligations under the Transactional Agreements
and the exercise by the Company, the Selling Unit Holders and the Purchaser of
their respective rights under the Transactional Agreements.

 

 A-7 

 

 

Units. “Units” means the 20,000,000 membership interest Units issued by the
Company under the Charter Documents.

 

2.The following terms have the meanings set forth in the Sections referenced
below:

 

Defined Term Location Charter Documents Section 2.2 Closing Section 1.3 Closing
Date Section 1.3 Company Preamble Company Cure Period Section 9.1(e) Company
Financial Statements Section 2.4(a) Company Returns Section 2.13(a) Company
Contracts Section 2.12(a) Product Liability Claim Section 2.21(a) Purchaser
Preamble Purchaser Cure Period Section 9.1(f) Sellers Closing Certificate
Section 7.5(b) Selling Unit Holders Preamble Warrant Section 1.2(b)

 

 A-8 

 

 

EXHIBIT B

 

Form of Warrant

 

[Warrants issued to Selling Unit Holders are presented as separate exhibits to
the Form 8-K]

 

 B-1 

 

 

EXHIBIT C

 

Allocation of Purchase Price

 

On or before the date that is 60 calendar days following the Closing Date,
Purchaser or its designee shall prepare, or cause to be prepared, and deliver to
the Selling Unit Holders an unaudited balance sheet for the Company as of 12:01
a.m. (Pacific Time) on the Closing Date (the “Closing Balance Sheet”). The
Closing Balance Sheet shall be prepared in accordance with GAAP, using the same
accounting practices, policies and methodologies used in the preparation of the
Company Financial Statements.

 

The Purchase Price shall be allocated for US tax purposes consistent with the
methodology and order described as follows:

 



Asset   Method of Allocation   Order of
Allocation   Amount
Allocated               (a)  Cash   The amount of Purchaser Closing listed in
the Closing Balance Sheet.   1st                   (b)  Accounts Receivable  
The amount of accounts receivable of the Company listed on the Closing Balance
Sheet.   2nd                   (c)  Inventories:       3rd                  
(i)  Raw Materials   The replacement cost of the raw materials inventory
included in inventory listed on the Closing Balance Sheet.1                    
    (ii)  Work-in-Process   The amount of the work-in-process inventory included
in inventory listed on the Closing Balance Sheet, multiplied by a factor of
1.1.2                       (iii)  Finished Goods   The amount of the finished
goods inventory included in inventory listed on the Closing Balance Sheet,
multiplied by a factor of 1.2.3                       (d)  Prepaid Expenses  
The amount of prepaid expenses listed on the Closing Balance Sheet.   4th    





 

1 The amount allocated to raw materials inventory shall be determined consistent
with the "Replacement Cost Method" described in IRS Revenue Procedure 2003-51.

2 The amount allocated to work-in-process inventory shall be determined
consistent with the "Comparative Sales Method" described in Revenue Procedure
2003-51, as adjusted for the expected costs of completion.

3 The amount allocated to finished goods inventory shall be determined
consistent with the "Comparative Sales Method" described in Revenue Procedure
2003-51.

 

 C-1 

 

 



Asset   Method of Allocation   Order of
Allocation   Amount
Allocated               (e)  Machinery and Equipment; Shelving and Racking; Dies
and Tools; Vehicles; and Other Equipment   The amount listed on the Closing
Balance Sheet.   5th                   (f)  Other Class V Assets4   The amount
listed on the Closing Balance Sheet.   6th                   (g)  Class VI
Assets5   The amount listed on the Closing Balance Sheet.   7th                
  (h)  Goodwill*   The remainder of the Purchase Price not allocated to any of
the foregoing assets shall be allocated to Goodwill.   8th    

 

The parties shall execute and deliver a copy of this Exhibit C upon reaching
final determination as to the “Amount Allocated” in the schedule above.

 

Agreed to this _____ day of _____________, 2018.

 

  Vegalab, Inc.   a Nevada corporation         By:     Name:     Title:        
  “Selling Unit Holders”:               Jeffry Hill               Ryan Sweeney

 





 



4 Within the meaning of Treas. Reg. § 1.338-6(b)(2)(v).

 

5 Within the meaning of Treas. Reg. § 1.338-6(b)(2)(vi).



 



 C-2 

 



 

EXHIBIT D

 

Form of Employment Agreement

 

 D-1 

 

 

Exhibit Form D-1

(Jeffry Hill)

 

[The Employment Agreements for Jeffry Hill is presented as separate exhibit to
the Form 8-K]

 

 

 

 

Exhibit Form D-2

(Ryan Sweeney)

 

[The Employment Agreements for Ryan Sweeney is presented as separate exhibit to
the Form 8-K]

 

 

 

 

EXHIBIT D

 

Form of Unit Assignment

 

MEMBERSHIP UNIT ASSIGNMENT

 

[Date]

 

FOR VALUE RECEIVED, _____________________ hereby sells, assigns and transfers
all of its right, title, and interest in the membership interest units (the
“Units”) of The Agronomy Group, LLC, a California limited liability company (the
“Company”), to ___________________________________, being all of the Units of
the Company owned beneficially or of record by the undersigned.

 

  By     Name:     Title:  

 

 E-1 

 

 

Schedule 2.4(a) - Company Financial Statements

 

(Presented following this page.)

 

 

 

 

Schedule 2.5 - Liabilities and Accounts Payable

 

(Presented following this page.)

 

 

 

 

Schedule 2.6 - Changes

 

(Presented following this page.)

 

 

 

 

Schedule 2.9(a) - Products

 

(Presented following this page.)

 

 

 

 

Schedule 2.9(b) - Registered IP

 

(Presented following this page.)

 

 

 

 

Schedule 2.9(c) - Company In-Licenses

 

(Presented following this page.)

 

 

 

 

Schedule 2.9(d) - Company Out-Licenses

 

(Presented following this page.)

 

 

 

 

Schedule 2.12 - Government Authorizations

 

(Presented following this page.)

 

 

 

 

Schedule 2.15 - Insurance

 

(Presented following this page.)

 

 

 

 

Schedule 2.21(b) - Warranty

 

(Presented following this page.)

 

 

 

 

Schedule 7.3(b) - Consents

 

(Presented following this page.)

 

 

